Exhibit 10.1

INTELLECTUAL PROPERTY AGREEMENT

THIS INTELLECTUAL PROPERTY AGREEMENT (this “IP Agreement”) is entered into as of
April 14, 2014 (the “Effective Date”), by and between Motorola Solutions, Inc.,
a Delaware corporation (the “Seller”), and Zebra Technologies Corporation, a
Delaware corporation (the “Purchaser”).

RECITALS

WHEREAS, the Seller, directly and through certain of its Affiliates, is engaged
in the Business;

WHEREAS, the Seller desires to sell and transfer to the Purchaser, and the
Purchaser desires to acquire from the Seller, the Business, and in furtherance
thereof, at each applicable Closing, the Seller will sell and assign, and will
cause the other members of the Seller Group to sell and assign, to the Purchaser
Group, and the Purchaser will purchase and assume, and will cause the other
members of the Purchaser Group to purchase and assume, from the Seller Group,
certain of the assets and liabilities of the Business, including all of the
capital stock of the Acquired Companies, all on terms and conditions set forth
in that certain Master Acquisition Agreement of even date herewith (the
“Acquisition Agreement”);

WHEREAS, certain assets owned, developed, or used by the Seller Parties in
connection with the Business constitute Intellectual Property (as defined
below);

WHEREAS, as part of the Purchaser’s acquisition of the Business, the Seller
intends to assign to the Purchaser Assignees certain of such Intellectual
Property and to license the Purchaser Licensees to use certain of such
Intellectual Property, in each case pursuant to the terms and conditions set
forth herein; and

WHEREAS, as part of such acquisition, the Purchaser Assignees and Acquired
Companies intend to license the Seller Parties to use certain of such assigned
Intellectual Property and certain other Intellectual Property owned by the
Acquired Companies.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
representations, warranties and covenants set forth in this IP Agreement and the
other Transaction Agreements, and other good and valuable consideration, the
receipt and sufficiency of which the parties acknowledge, the parties agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. For the purposes of this IP Agreement, the following
terms have the meanings set forth below. Capitalized terms used in this IP
Agreement but not otherwise defined herein have the meanings ascribed to them in
the Acquisition Agreement.

(a) “Acquired Company IP” means all Intellectual Property owned by, as of the
Initial Closing Date, any of the Acquired Companies, including the Acquired
Company Patents and the Acquired Company Trademarks, but for the avoidance of
doubt, excluding any Assigned IP.



--------------------------------------------------------------------------------

(b) “Acquired Company Patents” means (i) all of the Patents owned by, as of the
Initial Closing Date, any of the Acquired Companies, including those set forth
on Schedule 1.1(b) of the Seller IPA Disclosure Schedule, and (ii) any Patents
that are based on any invention disclosure that is owned by, as of the Initial
Closing Date, any of the Acquired Companies, but for the avoidance of doubt,
excluding any Assigned IP.

(c) “Acquired Company Trademarks” means all of the Trademarks owned by, as of
the Initial Closing Date, any of the Acquired Companies, including those set
forth on Schedule 1.1(c) of the Seller IPA Disclosure Schedule, but for the
avoidance of doubt, excluding any Assigned IP.

(d) “Acquisition Agreement” has the meaning ascribed to it in the recitals.

(e) “Additional Patents” has the meaning ascribed to it in
Section 2.1(b)(iii)(F).

(f) “Ancillary IP Rights” means, with respect to any Intellectual Property, any
and all of the following in any jurisdiction throughout the world: (i) rights to
pursue and collect damages, costs, injunctive relief and other remedies for
past, current or future infringement, misappropriation, or conflict with such
Intellectual Property; and (ii) royalties, fees, income and other payments and
proceeds due or accrued as of the Initial Closing Date and thereafter under or
arising from such Intellectual Property.

(g) “Assigned Copyright Materials” means all of the copyrightable or copyrighted
materials owned by any Seller Party as of the Initial Closing Date that were
created by a Business Employee, including the materials set forth on Schedule
1.1(g); provided that, for the avoidance of doubt, the Assigned Copyright
Materials do not include any copyrightable or copyrighted material that is
Software.

(h) “Assigned Copyrights” means all of the (i) Copyright registrations and
unregistered Copyrights owned by of any Seller Party as of the Initial Closing
Date that are for the Assigned Copyright Materials or the Assigned Software, and
(ii) other Copyrights owned by any Seller Party as of the Initial Closing Date
that were created by a Business Employee, including the Copyrights set forth on
Schedule 1.1(h) of the Seller IPA Disclosure Schedule; provided that, for the
avoidance of doubt, the Assigned Copyrights do not include any copyright
registrations or unregistered copyrights for Software other than Assigned
Software.

(i) “Assigned IP” means: (i) Assigned Copyrights, Assigned Copyright Materials,
Assigned Patents, Assigned Know-How, Assigned Software, Assigned Trademarks, and
Assigned Other IP; and (ii) any other Intellectual Property that is owned by any
Seller Party as of the Initial Closing Date and that (a) is Formerly Owned by
the Business, or (b) is or was used exclusively in connection with the Business
on or prior to the Initial Closing Date.

(j) “Assigned Know-How” means all of the Know-How owned by any Seller Party as
of the Initial Closing Date that was created by a Business Employee, including
the Know-How set forth on Schedule 1.1(j).

 

2



--------------------------------------------------------------------------------

(k) “Assigned Other IP” means all of the Intellectual Property (other than
Copyrights, Know-How, Patents, and Software), if any, owned by any Seller Party
as of the Initial Closing Date that was created by a Business Employee,
including the Trademarks and other Intellectual Property set forth on Schedule
1.1(k)(i), but for the avoidance of doubt, excluding the Trademarks set forth on
Schedule 1.1(k)(ii).

(l) “Assigned Patents” means (i) all of the Patents owned by any Seller Party as
of the Initial Closing Date that are set forth on Schedule 1.1(l) of the Seller
IPA Disclosure Schedule, and (ii) any Patents that are based on any invention
disclosure that is owned by any Seller Party as of the Initial Closing Date and
that is assigned to any of the Purchaser Assignees.

(m) “Assigned Software” means all of the Software owned by any Seller Party as
of the Initial Closing Date that was created by a Business Employee, including
the Software set forth on Schedule 1.1(m); provided that, for the avoidance of
doubt, the Assigned Software does not include any rights under any Licensed
Patents that cover Software.

(n) “Assigned Trademarks” means all of the Trademarks owned by any Seller Party
as of the Initial Closing Date that are exclusively used in connection with the
Business on the Initial Closing Date, including the Trademarks set forth on
Schedule 1.1(n) of the Seller IPA Disclosure Schedule.

(o) Intentionally Omitted.

(p) “Business Employee” means any current or former employee or independent
contractor of any Seller Party or any Acquired Company who, at the time of
creation of Intellectual Property, was performing work for the Business and
created such Intellectual Property for the Business in connection with the
performance of such work.

(q) “Buyer” has the meaning ascribed to it in Section 6.3.

(r) “Change of Control Event” has the meaning ascribed to it in Section 6.3.

(s) “Copyrights” has the meaning ascribed to it in the definition of
Intellectual Property.

(t) “Derivative Works” (i) with respect to copyrightable works shall have the
meaning set forth in the U.S. Copyright Act, 17 U.S.C. §101, et seq. (including
translation into other computer language and any other form in which an existing
work may be recast, transformed or adapted which would constitute a derivative
work under the U.S. Copyright Act, 17 U.S.C. §101), and (ii) with respect to
Know-How, it shall also mean any material derived from such Know-How.

(u) “Enterprise Data Capture Products” means (i) bar code scanner products for
reading machine-readable symbols (including fixed, handheld, portable, wearable,
and vehicle-mounted laser scanners and linear and area imagers), (ii) radio
frequency identification (“RFID”) reader products used to communicate with RFID
tags (including portal RFID readers, doorway, forklift, crane and delivery-door
RFID readers, handheld RFID readers, and fixed, vehicle-mounted, wearable,
portable, hands-free and mobile RFID readers), or (iii) associated

 

3



--------------------------------------------------------------------------------

accessories and Software, in each case, to the extent such products are the same
as those (a) offered by the Enterprise Segment on or prior to the Initial
Closing Date or (b) under development by the Enterprise Segment on the Initial
Closing Date.

(v) “Enterprise Mobile Computing Products” means durable or rugged
enterprise-grade fixed, handheld, wearable, vehicle-mounted, or portable
computing or smartphone products, which products shall include handheld and
portable mobile computers, gun handle mobile computers, tablet computers,
vehicle-mounted computers and wearable computers, in each case, to the extent
such products are the same as those (i) offered by the Enterprise Segment on or
prior to the Initial Closing Date, or (ii) under development by the Enterprise
Segment on the Initial Closing Date.

(w) “Enterprise Products” means (i) Enterprise Data Capture Products,
(ii) Enterprise Mobile Computing Products, or (iii) Enterprise Wireless LAN
Products.

(x) “Enterprise Segment” means the Enterprise reporting segment as reflected in
the Seller Financial Statements except to the extent they include Integrated
Digital Enhanced (iDEN) protocol network infrastructure products and related
Software and services.

(y) “Enterprise Wireless LAN Products” means products that provide connectivity
to wireless products within a local area network (whether indoors or outdoors)
and that operate in compliance with the IEEE 802.11 standard (which products
shall include types of products that are wireless local area network (“LAN”)
products, including (i) wireless access points and ports compliant with the IEEE
802.11 standard, (ii) wireless controllers compliant with the IEEE 802.11
standard, (iii) wireless switches designed for use with the foregoing wireless
access points, ports and controllers, and (iv) related LAN accessories and
Software), in each case, to the extent such products are the same as those
(a) offered by the Enterprise Segment on or prior to the Initial Closing Date,
or (b) under development by the Enterprise Segment on the Initial Closing Date.

(z) “Excluded Field Products” means any product to the extent it was designed,
developed, or manufactured for use in conjunction with or for interoperability
with a (i) Public Safety Next-Gen LTE Network or (ii) Two-Way Radio Network.

(aa) “Excluded Infrastructure Equipment” means (i) (a) government, public safety
or defense communications network infrastructure equipment and systems, or
(b) professional and commercial communications network infrastructure equipment
and systems, in each case of clauses (a) and (b), to the extent designed,
developed, or manufactured to operate with Excluded Mobile Radio Products, or
(ii) network infrastructure equipment to the extent designed, developed, or
manufactured to operate with a Public Safety Next-Gen LTE Network and on the
frequency band allocated to the Public Safety Community.

(bb) “Excluded Mobile Radio Products” means any product (including any
government, public safety and defense, professional, and commercial product):
(i) to the extent that such product has a primary communication mode of
Push-to-Talk and contains a transceiver that operates: (a) in a frequency band
that is allocated for land mobile radio users; and (b) in compliance with any
Two-Way Radio Standard; or (ii) to the extent that such product contains a
transceiver that operates in compliance with the Integrated Digital Enhanced
(iDEN) protocol.

 

4



--------------------------------------------------------------------------------

(cc) “Excluded Software and Solutions” means (i) a command and control solution
(hardware and Software) to the extent that it is designed, developed, or
manufactured primarily for use by the Public Safety Community or Government
Entities, or (ii) Software to the extent designed primarily to operate Excluded
Mobile Radio Products or Excluded Infrastructure Equipment.

(dd) “Existing Stock” has the meaning ascribed to it in Section 2.2(d).

(ee) “Formerly Owned by the Business” means, with respect to any type of
Intellectual Property, any item of such Intellectual Property that (i) is owned
by any Seller Party as of the Initial Closing Date and (ii) was at any time
prior to the Initial Closing Date owned by any Acquired Company in any form,
e.g., an invention owned by an Acquired Company prior to the Initial Closing
Date for which a patent or patent application is owned by a Seller Party as of
the Initial Closing Date.

(ff) “Future Acquisition” has the meaning ascribed to it in Section 6.4.

(gg) “Group” means (i) with respect to the Seller, the Seller Group, and
(ii) with respect to the Purchaser, the Purchaser Group.

(hh) “In-bound Licenses” has the meaning ascribed to it in Section 3.4.

(ii) “Incorporated Into” means, with respect to a product, embedded in, used in,
incorporated into, combined with, linked with, distributed with, provided as a
service with or made available with such product, including any Object Code that
is referenced or required to be present or available (e.g., available via
another machine connected directly or through a network) in such product for
such product to properly function in accordance with its specifications.

(jj) “Insolvent Party” has the meaning ascribed to it in Section 4.5.

(kk) “Intellectual Property” means any and all of the following in any
jurisdiction throughout the world: (i) patents, patent applications, industrial
design rights (including utility model rights, design rights, and industrial
property rights), registrations and applications for registration of industrial
design rights, patents of importation/confirmation, statutory invention
registrations, and certificates of invention and like statutory right, all
counterparts, continuations, divisions, continuations-in-part, revisions,
extensions, supplementary certificates, substitutions, reexaminations, renewals,
and reissuances of any of the foregoing and any patent or patent application
that claims priority to any of the foregoing (collectively, “Patents”);
(ii) Trademarks; (iii) copyright registrations and applications, and
unregistered copyrights, published and unpublished works of authorship, and Mask
Works, together with all applications, registrations, and renewals in connection
therewith, and all common-law rights to any of the foregoing (collectively,
“Copyrights”); (iv) computer programs, whether embodied in software, firmware or
otherwise, including, software compilations, software implementations of
algorithms, software tool sets, compilers, and software models and methodologies
(whether in Source Code or Object Code form), and (C) translation, ported

 

5



--------------------------------------------------------------------------------

versions and modifications of any of the foregoing (collectively, “Software”);
(v) trade secrets, know-how, inventions, invention disclosures, and other
confidential or proprietary information (collectively, “Know-How”); and (vi) all
other intellectual property rights or industrial property rights.

(ll) “Invention Disclosure Review List” has the meaning ascribed to it in
Section 2.1(b)(iii)(A).

(mm) “Invention Disclosure Review Team” means Paul Steinberg and Bob Sanders (or
their replacements or proxies, as applicable, as determined by their respective
then-current employer).

(nn) “IP Agreement” has the meaning ascribed to it in the preamble.

(oo) “Know-How” has the meaning ascribed to it in the definition of Intellectual
Property.

(pp) “LAN” has the meaning ascribed to it in the definition of Enterprise
Wireless LAN Products.

(qq) “Licensable” means, with respect to Intellectual Property, that (i) such
Intellectual Property is owned by a third Person (other than a Seller Party),
and (ii) as of the Initial Closing Date, a Seller Party has (to the extent which
and for such time that a Seller Party has) a right to grant to any Purchaser
Licensee the licenses, sublicenses, or related rights to such Intellectual
Property as set forth in this IP Agreement without the payment of royalties or
other consideration to third Persons (except for payments for which the
Purchaser agrees to reimburse the Seller or payments to any third Person:
(A) for inventions made by such third Person while engaged by any Seller Party;
and (B) as consideration for the acquisition of such Intellectual Property) and
without obtaining the consent of any third Person (except where such consent has
already been granted).

(rr) “Licensed Copyright Materials” means all of the copyrighted and
copyrightable materials owned or Licensable by any Seller Party as of the
Initial Closing Date that are or have been, on or prior to the Initial Closing
Date, (i) used in connection with the Business, (ii) used in connection with the
development of any product, service, or system in the Business, or
(iii) incorporated into any product, service, or system in the Business;
provided, that, for the avoidance of doubt, the Licensed Copyright Materials do
not include (A) the Assigned Copyright Materials, (B) works authored after, or
acquired by any Seller Party after, the Initial Closing Date, or (C) Software.

(ss) “Licensed Copyrights” means: (i) all of the copyright registrations and
unregistered copyrights owned or Licensable by any Seller Party as of the
Initial Closing Date that are for the Licensed Copyright Materials or the
Licensed Software; and (ii) all other Copyrights that are owned or Licensable by
any Seller Party as of the Initial Closing Date that are or have been, on or
prior to the Initial Closing Date, (A) used in connection with the Business,
(B) used in connection with the development of any product, service, or system
in the Business, or (C) incorporated into any product, service, or system in the
Business; provided that, for the avoidance of doubt, the Licensed Copyrights do
not include the Assigned Copyrights or

 

6



--------------------------------------------------------------------------------

any copyright registrations or unregistered copyrights that are for
(I) copyrightable works authored after, or acquired by any Seller Party after,
the Initial Closing Date or (II) Software (other than the Licensed Software).

(tt) “Licensed IP” means the Licensed Copyrights, Licensed Copyright Materials,
Licensed Know-How, Licensed Patents, Licensed Software, Licensed Trademarks,
Mobility Trademarks, Non-Mobility Trademarks, and Licensed Other IP.

(uu) “Licensed Know-How” means all of the Know-How owned or Licensable by any
Seller Party as of the Initial Closing Date that is or has been, on or prior to
the Initial Closing Date, (i) used in connection with the Business, (ii) used in
connection with the development of any product, service, or system in the
Business, or (iii) incorporated into any product, service, or system in the
Business; provided that, for the avoidance of doubt, the Licensed Know-How does
not include (A) the Assigned Know-How, or (B) any Know-How that is developed or
acquired by any Seller Party after the Initial Closing Date.

(vv) “Licensed Other IP” means all of the Intellectual Property (other than the
Licensed Copyrights, Licensed Patents, Licensed Copyright Materials, Licensed
Know-How, Licensed Software, and Trademarks), if any, owned or Licensable by any
Seller Party as of the Initial Closing Date that is or has been, on or prior to
the Initial Closing Date, (i) used in connection with the Business, (ii) used in
connection with the development of any product, service, or system in the
Business, or (iii) incorporated into any product, service, or system in the
Business; provided that, for the avoidance of doubt, the Licensed Other IP does
not include the Assigned Other IP.

(ww) “Licensed Patents” means all of the Patents (i) owned by any Seller Party
as of the Initial Closing Date or that are based on an invention disclosure
owned by any Seller Party as of the Initial Closing Date, or (ii) Licensable by
any Seller Party as of the Initial Closing Date; provided that, for the
avoidance of doubt, the Licensed Patents do not include the Assigned Patents.

(xx) “Licensed Software” means the Software owned or Licensable by any Seller
Party as of the Initial Closing Date that is or has been, on or prior to the
Initial Closing Date, (i) used in connection with the Business, (ii) used in
connection with the development of any product, service, or system in the
Business, or (iii) incorporated into any product, service, or system in the
Business; provided that, for the avoidance of doubt, the Licensed Software does
not include (I) the Assigned Software, (II) Software developed or acquired by
any Seller Party after the Initial Closing Date, or (C) Seller Group Software
specifically licensed to the Purchaser Group under another Transaction
Agreement.

(yy) “Licensed Trademarks” means the Trademarks set forth on Schedule 1.1(yy);
provided that, for the avoidance of doubt, the Licensed Trademarks do not
include the Assigned Trademarks, the Mobility Trademarks, or the Non-Mobility
Trademarks.

(zz) “LTE” means the Long Term Evolution (LTE) or Long Term Evolution Advanced
(LTE-A) fourth generation (4G) broadband communications standards, including
various derivations thereof that do not fundamentally alter the character
thereof (e.g., wireless air-interface, framing structure, control, call set-up
and connection management).

 

7



--------------------------------------------------------------------------------

(aaa) “Mask Work” means: (i) any mask work, registered or unregistered, as
defined in 17 U.S.C. §901; (ii) all registrations and applications to register
the foregoing anywhere in the world; (iii) all foreign counterparts and
analogous rights anywhere in the world (including semiconductor topography
rights); and (iv) all rights in and to any of the foregoing.

(bbb) “Material IP Contracts” has the meaning ascribed to it in Section 3.4.

(ccc) “Mobility Intellectual Property License” means that certain Amended and
Restated Intellectual Property License Agreement, by and between Motorola
Mobility, Inc. and Motorola, Inc., effective as of July 31, 2010.

(ddd) “Mobility Trademark License” means that certain Amended and Restated
Exclusive License Agreement, by and between Motorola Trademark Holdings, LLC and
Motorola, Inc., effective as of July 30, 2010.

(eee) “Mobility Trademarks” means any Trademarks licensed to any Seller Party or
any Acquired Company pursuant to the Mobility Trademark License that are, as of
the Initial Closing Date, used in connection with the Business or any product,
service, or system in the Business.

(fff) “Mobility Transition Period” has the meaning ascribed to it in
Section 2.2(d)(i)(A).

(ggg) “New Business Employee” has the meaning ascribed to it in
Section 2.1(b)(iii)(D).

(hhh) “Non-Mobility Trademarks” has the meaning ascribed to it in
Section 2.2(d)(i)(B).

(iii) “Non-Mobility Transition Period” has the meaning ascribed to it in
Section 2.2(d)(i)(B).

(jjj) “Object Code” means one or more computer instructions in machine readable
form (whether or not packaged in directly executable form), including any such
instructions that are readable in a virtual machine, whether or not derived from
Source Code, together with any partially compiled or intermediate code that may
result from the compilation, assembly or interpretation of any Source Code.
Object Code includes firmware, compiled or interpreted programmable logic,
libraries, objects, bytecode, machine code, and middleware.

(kkk) “Off-the-Shelf Software Licenses” means licenses in respect of
commercially available, unmodified, “off-the-shelf” Software used by any of the
Seller Entities solely for its own internal use with respect to the Business.

(lll) “Open Source Software” means any Software that is subject to any license
that is, or is substantially similar to, a license approved by the Open Source
Initiative and listed

 

8



--------------------------------------------------------------------------------

at http://www.opensource.org/licenses as of the Initial Closing Date, which
licenses include all versions of the GNU General Public License (GPL), the
Lesser GNU Public License (LGPL), the GNU Affero GPL, the MIT License, the
Eclipse Public License, the Common Public License, the CDDL, the Mozilla Public
License, the Academic Free License, the BSD License and the Apache License, or
any Reciprocal License.

(mmm) “Out-bound Licenses” has the meaning ascribed to it in Section 3.4.

(nnn) “Outstanding Patents” has the meaning ascribed to it in
Section 2.1(b)(iii)(F).

(ooo) “Patent Review List” has the meaning ascribed to it in
Section 2.1(b)(iii)(A).

(ppp) “Patents” has the meaning ascribed to it in the definition of Intellectual
Property.

(qqq) “Permitted Type of Enterprise Mobile Computing Product” means a Type of
Enterprise Mobile Computing Product that: (i) (a) is a component used in a
solution, (b) interoperates with one or more Purchaser Excluded Products in such
solution, and (c) is designed primarily for such use and interoperation; (ii) is
a standalone product that is designed primarily for use by the Public Safety
Community or Governmental Entities; or (iii) is a Purchaser Excluded Product
that is designed primarily (A) for use by the Public Safety Community or
Governmental Entities, (B) to operate in compliance with the Integrated Digital
Enhanced (iDEN) protocol, or (C) to operate in compliance with any Two-Way Radio
Standard.

(rrr) “product” means device or product.

(sss) “Public Safety LTE Smartphone Devices” means any fixed, handheld,
vehicle-mounted, wearable, or portable wireless product that is compliant with
LTE and is designed primarily for use by either the Public Safety Community or
Governmental Entities.

(ttt) “Public Safety Next-Gen LTE Network” means a network that is based upon
LTE and operates on a frequency band allocated to the Public Safety Community.

(uuu) “Purchaser” has the meaning ascribed to it in the preamble.

(vvv) “Purchaser Assignees” means one or more Persons designated, on or prior to
the Initial Closing Date, by Purchaser to Seller.

(www) “Purchaser Excluded Products” means (i) Excluded Infrastructure Equipment,
(ii) Excluded Mobile Radio Products, (iii) Excluded Software and Solutions, or
(iv) Excluded Field Products.

(xxx) “Purchaser Licensees” means each (for the avoidance of doubt, and without
limiting any other provision of this IP Agreement, current or future) Affiliate
of the Purchaser (including the Acquired Companies).

 

9



--------------------------------------------------------------------------------

(yyy) “Push-to-Talk” (“PTT”) means a method of transmitting voice or data
communications on simplex and half-duplex channels that uses a momentary button
to switch from voice or data reception mode to transmit mode.

(zzz) “Reciprocal License” means a license of an item of Software that requires
or conditions any rights granted in such license upon: (i) the disclosure,
licensing or distribution of other Software (whether or not in Source Code
form); (ii) a requirement that any other licensee of the Software be permitted
to modify, make Derivative Works of, or reverse-engineer any such other
Software; (iii) a requirement that such other Software be redistributable by
other licensees; (iv) the grant of any patent rights including non-assertion or
patent license obligations; or (v) the imposition of any other material
limitation, restriction, or condition on any Seller Entity’s right to use or
distribute other Software in connection with the Business (other than a
requirement to include an acknowledgement of authorship of such item of Software
or to distribute a copy of the terms and conditions of the applicable license
agreement with respect to such Software).

(aaaa) “Registered Intellectual Property” has the meaning ascribed to it in
Section 3.1.

(bbbb) “Retained Seller Trademarks” means any and all Trademarks owned or used
by any Seller Party on or prior to the Initial Closing Date or at any time
thereafter (but excluding, for the avoidance of doubt, any Trademarks that
constitute an Acquired Asset).

(cccc) “Review Patent” has the meaning ascribed to it in Section 2.1(b)(iii).

(dddd) “Review Period” means the period of time on or prior to the one year
anniversary of the Initial Closing Date.

(eeee) “RFID” has the meaning ascribed to it in Enterprise Data Capture
Products.

(ffff) “SDO” means a patent pool, official or de facto standards setting or
development organization, industry standards body industry, trade association or
other similar organization.

(gggg) “SDO Member” means any Person that is or has ever been, directly or
indirectly, (i) a member or promoter of, or a contributor to or a participant
in, any SDO, (ii) obligated to license or disclose any Intellectual Property to,
or made any commitments or agreements regarding, any SDO, or (iii) a participant
in the writing, preparing, amending, revising, sponsoring, organizing,
promulgating, setting, or approving of any specifications, standards,
requirements, or guidelines related to the Business.

(hhhh) “Section 365” has the meaning ascribed to it in Section 4.5.

(iiii) “Section 365(n)” has the meaning ascribed to it in Section 4.5.

(jjjj) “Seller” has the meaning ascribed to it in the preamble.

 

10



--------------------------------------------------------------------------------

(kkkk) “Seller Business” means, collectively, the businesses of each member of
the Seller Parties as of the Initial Closing Date, but excluding the Business.

(llll) “Seller Entity” means each Acquired Company and each Seller Party.

(mmmm) “Seller Excluded Products” means a (i) Type of Enterprise Data Capture
Product, (ii) Type of Enterprise Mobile Computing Product, or (iii) Type of
Enterprise Wireless LAN Product.

(nnnn) “Seller IP” means any and all Intellectual Property owned by any Seller
Party prior to the Initial Closing Date or at any time thereafter.

(oooo) “Seller IPA Disclosure Schedule” has the meaning ascribed to it in
Article III.

(pppp) “Seller Licensed Activities” has the meaning ascribed to it in
Section 2.1(d).

(qqqq) “Seller Party” means Seller and each of its Affiliates (but, for the
avoidance of doubt, excluding the Acquired Companies).

(rrrr) “Shared Review Invention Disclosure” has the meaning ascribed to it in
Section 2.1(b)(iii)(C).

(ssss) “Shared Review Patent” has the meaning ascribed to it in
Section 2.1(b)(iii)(B).

(tttt) “Smart Sensing Network Equipment” means any sensing equipment for use in
conjunction with or interoperable with a distributed network of sensors intended
to measure or ascertain data, including video, imaging, RFID, audio,
temperature, and data measurements.

(uuuu) “Software” has the meaning ascribed to it in the definition of
Intellectual Property.

(vvvv) “Source Code” means one or more statements in human readable form,
including comments, definitions and annotations, which are generally formed and
organized to the syntax of a computer or programmable logic programming language
(including such statements in batch or scripting languages and including
hardware definition languages such as VHDL), together with any and all text,
data and data structures, diagrams, manuals, instructions, procedures, and other
information that describe the foregoing.

(wwww) “Third-Party Intellectual Property” means any and all Intellectual
Property licensed to any Seller Party from, or otherwise owned by, a Person
other than a Seller Party (including open source Software, freeware or other
publicly available Software).

(xxxx) “Trademarks” means (i) trademarks, service marks, logos, product numbers,
trade dress, trade names, corporate names and Internet domain names, slogans,
and

 

11



--------------------------------------------------------------------------------

other indicia of commercial source or origin (whether registered, common law,
statutory, or otherwise, and together with all translations thereof), (ii) all
registrations and applications to register the foregoing anywhere in the world
(including all renewals in connection therewith), and (iii) all goodwill
symbolized by any of the foregoing clauses (i) and (ii).

(yyyy) “Transferred IP” means the Assigned IP and the Acquired Company IP.

(zzzz) “Transferred IP Docket” has the meaning ascribed to it in Section 2.3(a).

(aaaaa) “Two-Way Radio Network” means a wireless network (whether implemented in
hardware or Software) capable of enabling, managing, supervising, or securing a
communication of voice, data, or multimedia information in compliance with any
one or more of the Two-Way Radio Standards.

(bbbbb) “Two-Way Radio Standards” means (i) any of the following standards:
(A) Association of Public-Safety Communications Officials Project 25 (including
Digital APCO P25), (B) European Telecommunications Standards Institute
Terrestrial Trunked Radio (including TETRA), (C) European Telecommunications
Standards Institute Digital Mobile Radio (including TETRAPOL), (D) European
Telecommunications Standards Institute Digital Private Mobile Radio,
(E) MotoTalk, (F) General Mobile Radio Service, (G) Family Radio Service,
(H) Analog MDC-1200, (I) Analog Conventional, (J) Private Mobile Radio (PMR),
Logic Trunked Radio (LTR), MPT 1327 / MPS 1327, Selcall (5-Tone), and NXDN,
(K) Dogota, Mobile Radio (DMR), digital Private Mobile Radio (dPMR), and Police
Digital Trunking (PDT), (L) Global Open Trunked Architecture (GoTa), (M) ARIB
standards T-98 and T-102 (also known as DCR for Japan), (N) China specific
protocol (PDMS/CDMR), (O) Enhanced Digital Access Communication System (EDACS),
(P) OpenSky and GSM-R (Railway variant of GSM for Two-Way Radio), and
(Q) Project 25 Conventional TDMA and China specific protocols (PDMR-T, PDMR-F);
and (ii) various derivations thereof that do not fundamentally alter the
character thereof. For the avoidance of doubt, “Two-Way Radio Standards” do not
include Wireless Standards.

(ccccc) “Type of Enterprise Data Capture Product” means (i) bar code scanner
products for reading machine-readable symbols (including fixed, handheld,
portable, wearable, and vehicle-mounted laser scanners and linear and area
imagers), (ii) RFID reader products used to communicate with RFID tags
(including portal RFID readers, doorway, forklift, crane and delivery-door RFID
readers, handheld RFID readers, and fixed, vehicle-mounted, wearable, portable,
hands-free and mobile RFID readers), or (iii) associated accessories and
Software.

(ddddd) “Type of Enterprise Mobile Computing Product” means durable or rugged
enterprise-grade fixed, handheld, wearable, vehicle-mounted, or portable
computing or smartphone products, which products shall include handheld and
portable mobile computers, gun handle mobile computers, tablet computers,
vehicle mounted computers and wearable computers.

(eeeee) “Type of Enterprise Wireless LAN Product” means products that provide
connectivity to wireless products within a local area network (whether indoors
or outdoors) and that operate in compliance with the IEEE 802.11 standard (which
products shall include types of

 

12



--------------------------------------------------------------------------------

products that are wireless LAN products, including (i) wireless access points
and ports compliant with the IEEE 802.11 standard, (ii) wireless controllers
compliant with the IEEE 802.11 standard, (iii) wireless switches designed for
use with the foregoing wireless access points, ports and controllers, and
(iv) related LAN accessories and Software).

(fffff) “Wireless Standards” means: (i) all cellular communication technical
specifications adopted as a standard by either an SDO or a major operator of
public subscription systems for in-country requirements (e.g., frequency
spectrum availability, interconnection with preexisting telephony networks,
etc.), as well as various adjunct protocols to the extent incorporated into such
standards, including those technical specifications for digital radiotelephone
service (A) promulgated by ETSI and presently known as the GSM, Pan-European
Digital Cellular radiotelephone service (including Personal Communications
Network services, presently known as DCS1800 and in the United States PCS1900),
(B) promulgated in the United States by the Telecommunications Industry
Association / Electronic Industries Associates (TIA/EIA) and presently known as
AMPS (Advanced Mobile Phone System), NAMPS (Narrowband AMPS), TDMA Cellular/PCS
- Radio Interface Interim Standards IS-I36, IS-137 or IS-138 (including IS-54,
IS-55 and IS-56 and PCS 1900 standards JSTD-009, JSTD-010 and JSTD-011),
(C) promulgated by ARIB (formerly RCR) and presently known as PDC (Personal
Digital Cellular), (D) promulgated by the TIA and presently known as IS-95,
IS-95B, RTT MC 1X, 1X Plus, and 1Xtreme Code Division Multiple Access services,
(E) presently known as third generation (3G) cellular standards currently under
development and known by such designations, including 3GPP, UMTS, WCDMA, 3GPP2,
and CDMA2000, or (F) presently known as LTE; (ii) all technical specifications
promulgated or currently under development by any of (A) IEEE and presently
known as IEEE 802.11/WiFi or 802.15/WPAN standards, (B) EPCGlobal and presently
known as EPC Radio Frequency Identity Protocols, (C) ISO/IEC 18000, 13157,
21481, 14443, or 15693, and presently known as RFID or NFC, or (D) Bluetooth;
(iii) various derivations of the specifications and protocols referenced in
clauses (i) and (ii) that do not fundamentally alter the character of such
specifications and protocols (e.g., wireless air-interface, framing structure,
control, call set-up and connection management); and (iv) any and all
international versions of the specifications and protocols referenced in clauses
(i) through (iii).

Section 1.2 Construction. Section 11.10 of the Acquisition Agreement shall apply
mutatis mutandis to this IP Agreement.

ARTICLE II

ASSIGNMENTS AND LICENSES

Section 2.1 Transferred IP.

(a) Acquired Company IP. For the avoidance of doubt, the Purchaser Group will
acquire all Acquired Company IP by virtue of the acquisition by the Purchaser
Group of the Acquired Company Shares pursuant to the terms of the Acquisition
Agreement.

 

13



--------------------------------------------------------------------------------

(b) Assignment of Assigned IP.

(i) Assignment. Effective as of the applicable Closing Date, the Seller hereby
sells, assigns, transfers, conveys and delivers all of its right, title, and
interest in and to the Assigned IP (together with the goodwill of the business
symbolized by any Trademarks that constitute Assigned IP) and all Ancillary IP
Rights with respect thereto, and shall cause the other Seller Parties to do the
same, to the Purchaser Assignees and, effective as of the applicable Closing
Date, the Purchaser Assignees hereby purchase, acquire and accept the same from
the Seller Parties. The Seller hereby waives (and shall cause the other Seller
Parties to waive) any moral rights, including rights of attribution, integrity,
and disclosure, arising from all or any part of any Copyrights that constitute
Assigned IP, together with all claims for damages and other remedies asserted on
the basis of moral rights, and hereby sells, assigns, transfers, conveys, and
delivers (and shall cause the other Seller Parties to do the same) to the
Purchaser Assignees any waivers granted to any Seller Party of any such moral
rights.

(ii) Mandatory Laws. If and to the extent that, as a matter of Law in any
jurisdiction, ownership, title, or any rights or interest in or to any of the
Assigned IP cannot be assigned as provided in Section 2.1(b)(i), (A) the Seller
irrevocably agrees to (and shall cause the other Seller Parties to) assign and
transfer, and the Seller hereby assigns and transfers (and shall cause the other
Seller Parties to assign and transfer) to the Purchaser Assignees all rights
(including all economic and commercialization rights) that can be assigned
pursuant to Section 2.1(b)(i) to the fullest extent permissible, and (B) the
Seller hereby grants to the Purchaser Assignees, and hereby agrees to cause the
other Seller Parties to grant to the Purchaser Assignees, an unlimited,
exclusive, irrevocable, assignable, transferable, sublicenseable, worldwide,
perpetual, royalty-free, fully-paid up license to use, exploit, and
commercialize in any manner now known or in the future discovered and for
whatever purpose, any and all rights to Assigned IP that cannot be assigned as
contemplated by Section 2.1(b)(i).

(iii) Patent Review Process.

(A) Information Exchange. Within forty-five (45) days after the Effective Date,
Seller shall provide (I) to the Purchaser, an updated list of all Patents (other
than those set forth on Schedule 1.1(l) of the Seller IPA Disclosure Schedule)
owned by any Seller Party that (x) have an effective filing date or are based on
an invention disclosure having a date of disclosure that is on or after
January 9, 2007, and (y) that name as inventors, in Seller’s reasonable,
good-faith belief, one or more Business Employees and one or more Persons that
are not Business Employees (the “Patent Review List”), and (II) to the Invention
Disclosure Review Team, a list of invention disclosures (other than those set
forth on Schedule 1.1(l) of the Seller IPA Disclosure Schedule or Schedule
1.1(j)) owned by any Seller Party that name as contributors one or more Business
Employees

 

14



--------------------------------------------------------------------------------

and one or more Persons that are not Business Employees (which list shall
include the contributors, the title thereof, and the “location code” therefor)
(the “Invention Disclosure Review List”). The Patent Review List shall include
the Patents set forth on Schedule 2.1(b)(iii)(A).

(B) Patent Review and Ownership. The parties shall promptly review the Patent
Review List and, in good-faith, discuss and negotiate during the Review Period
whether any of the Patents listed on such Patent Review List (each, a “Shared
Review Patent”) should be or should have been, as applicable, an Assigned
Patent, based upon the general guideline and principle that Shared Review
Patents that are primarily paid for, primarily used by, or primarily arising out
of, or for which associated costs and fees were primarily allocated to, the
Business or any Acquired Company (as compared with the Seller Business) should
be or should have been, as applicable, Assigned Patents. Seller shall provide to
Purchaser, upon Purchaser’s reasonable request during the Review Period,
information regarding such Patent Review List, the Patents listed thereon, and
each such determination. If the parties agree, during the Review Period, that a
Shared Review Patent should be or should have been, as applicable, an Assigned
Patent, then, if such agreement was reached on or prior to the Initial Closing
Date, the parties shall add such Shared Review Patent to Schedule 1.1(l) of the
Seller IPA Disclosure Schedule and, if such agreement was reached after the
Initial Closing Date, Seller shall (and shall cause the other Seller Parties to)
promptly execute a Contract containing a present grant of assignment (or, if and
to the extent, as a matter of Law in any jurisdiction, ownership, title, or any
rights or interest in or to any such Shared Review Patent cannot be so assigned,
a license) of such Shared Review Patent to the Purchaser Assignees, consistent
with the terms and conditions of Section 2.1(b)(i) or Section 2.1(b)(ii), as
applicable. If the parties cannot agree on whether any Shared Review Patent
should be or should have been, as applicable, an Assigned Patent, the parties
shall, during the Review Period, escalate such dispute to successively more
senior-levels of executives and shall each make sure each such senior executive
is promptly available to speak with (including by telephone) his or her
counterpart.

(C) Invention Disclosure Review and Ownership. During the Review Period, within
seventy-five (75) days after the Effective Date (or, in the event of any repeat
of the process set forth in this Section 2.1(b)(iii)(C) in accordance with
Section 2.1(b)(iii)(D), promptly (and no later than seventy-five (75) days)
thereafter), Seller shall cause (on and prior to the Initial Closing Date), or
the parties shall each cause (following the Initial Closing Date), as
applicable, their respective employees on the Invention Disclosure Review Team
to: (I) promptly review the Invention Disclosure Review List; (II) in good-faith
determine whether any of the invention disclosures (and inventions listed on the
Invention Disclosure Review List (and inventions described therein))

 

15



--------------------------------------------------------------------------------

(each, a “Shared Review Invention Disclosure”) should be or should have been, as
applicable, Assigned Know-How, based upon the general guideline and principle
that Shared Review Invention Disclosures that are primarily paid for, primarily
used by, or primarily arising out of, or for which associated costs and fees
were primarily allocated to, the Business or any Acquired Company (as compared
with the Seller Business) should be Assigned Know-How; and (III) provide to
Purchaser the applicable Invention Disclosure Review List and such
determinations of the Invention Disclosure Review Team with respect to such
Invention Disclosure Review List.

Seller shall provide to Purchaser, upon Purchaser’s reasonable request during
the Review Period, information regarding such Invention Disclosure Review List,
the invention disclosures listed thereon, and each such determination; provided,
however, that Seller shall not be required to disclose to Purchaser the content
of any Shared Review Invention Disclosure in response to any such request. Upon
review of such determinations or information, as applicable, the parties shall
promptly jointly review such determinations and information, during the Review
Period, and determine, in good faith, whether the Invention Disclosure Review
Team should re-review any Shared Review Invention Disclosures on such Invention
Disclosure Review List and, if so, the parties shall repeat the process set
forth in this Section 2.1(b)(iii)(C) with respect to such Shared Review
Invention Disclosures. If the Invention Disclosure Review Team determines,
during the Review Period, that a Shared Review Invention Disclosure should be or
should have been, as applicable, Assigned Know-How, then, if such agreement was
reached on or prior to the Initial Closing Date, the parties shall add such
Shared Review Invention Disclosure to Schedule 1.1(j) and, if such agreement was
reached after the Initial Closing Date, Seller shall (and shall cause the other
Seller Parties to) promptly execute a Contract containing a present grant of
assignment (or, if and to the extent, as a matter of Law in any jurisdiction,
ownership, title, or any rights or interest in or to any such Shared Review
Invention Disclosure cannot be so assigned, a license) of such Shared Review
Invention Disclosure to the Purchaser Assignees, consistent with the terms and
conditions of Section 2.1(b)(i) or Section 2.1(b)(ii), as applicable.

(D) Newly Identified Business Employee. If, during the Review Period, the
Purchaser identifies a Person (“New Business Employee”) that the Purchaser
reasonably believes, in good faith, is or was a Business Employee and (I) such
New Business Employee is not named as a contributor on any Shared Review
Invention Disclosure on an Invention

 

16



--------------------------------------------------------------------------------

Disclosure Review List and is not named as an inventor on any Shared Review
Patent on a Patent Review List, in each case previously provided to the
Purchaser, or (II) Purchaser reasonably believes, in good faith, that Seller has
not provided a complete and accurate Invention Disclosure Review List or Patent
Review List with respect to any Patents or invention disclosures for which such
New Business Employee is named as an inventor or contributor, respectively, then
in each case of clauses (I) and (II), the Purchaser may notify Seller of such
belief, and Seller shall promptly (but in no event more than thirty (30) days
following such notice) provide to the Purchaser or the Invention Disclosure
Review Team, as applicable, an updated Patent Review List and Invention
Disclosure Review List with respect to such New Business Employee, and the
parties shall repeat the process set forth in Section 2.1(b)(iii)(B) and
Section 2.1(b)(iii)(C) with respect to such updated Patent Review List and
Invention Disclosure Review List, respectively.

(E) Inventors Are All Business Employees. If (i) during the Review Period,
Purchaser identifies a Patent or invention disclosure owned by any Seller Party
where all of the inventors of such Patent or all of the contributors of such
Invention Disclosure, respectively, are Business Employees, and (ii) Purchaser
provides to Seller the evidence on which Purchaser is basing such
identification, then such Patent or Invention Disclosure shall be an Assigned
Patent or Assigned Know-How, as applicable, and the parties shall, where
applicable on or prior to the Initial Closing Date, add such Patent or invention
disclosure, as applicable, to Schedule 1.1(l) of the Seller IPA Disclosure
Schedule or Schedule 1.1(j), as applicable, or, where applicable after the
Initial Closing Date, Seller shall (and shall cause the other Seller Parties to)
promptly execute a Contract containing a present grant of assignment (or, if and
to the extent, as a matter of Law in any jurisdiction, ownership, title, or any
rights or interest in or to any such Patent or Invention Disclosure, as
applicable, cannot be so assigned, a license) of such Patent or Invention
Disclosure, as applicable, to the Purchaser Assignees, consistent with the terms
and conditions of Section 2.1(b)(i) or Section 2.1(b)(ii), as applicable.

(F) Arbitration. Attached as Schedule 2.1(b)(iii)(F) is a schedule of additional
Patents provided by Seller to Purchaser prior to the Effective Date for review
with respect to ownership allocation between the parties pursuant to the general
guidelines and principles set forth in Section 2.1(b)(iii)(B) (the “Additional
Patents”). The parties shall promptly, in good-faith, discuss and negotiate
whether any of the Additional Patents should be or should have been, as
applicable, an Assigned Patent. If any of such Additional Patents are not
reviewed, or the parties cannot agree on whether any Additional Patent should be
or should have been, as applicable, an Assigned Patent, prior to the Initial
Closing Date, then the parties shall escalate such dispute to successively more
senior-levels of executives as set forth in Section 2.1(b)(iii)(B). If such
senior-levels of executives cannot resolve the dispute with respect to any such
Patents (the “Outstanding Patents”) by the Initial Closing Date, then either
party may, within thirty (30) days after the Initial Closing Date,

 

17



--------------------------------------------------------------------------------

submit such Outstanding Patents for dispute resolution as follows. One or both
parties may, within thirty (30) days after the Initial Closing Date, submit the
dispute with respect to such Outstanding Patents for arbitration in Chicago,
Illinois before a single arbitrator. The arbitration shall be administered by
JAMS pursuant to JAMS’ Streamlined Arbitration Rules and Procedures, as those
Rules may be amended by written agreement of the parties. The parties shall
cooperate, in good faith, prior to the commencement of any arbitration under
this Section 2.1(b)(iii)(F), to agree to any such amendments or other processes
with respect to such arbitration (e.g., timing of the arbitration, arbitrator’s
familiarity with patent law). The parties shall instruct the arbitrator, and the
arbitrator shall resolve each dispute regarding the ownership of each
Outstanding Patent, based upon the general guideline and principle that such
Outstanding Patents that are primarily paid for, primarily used by, or primarily
arising out of, or for which associated costs and fees were primarily allocated
to, the Business or any Acquired Company (as compared with the Seller Business)
should be or should have been, as applicable, Assigned Patents. The parties
shall maintain the confidential nature of all information, documents and
materials disclosed and statements made in connection with any negotiations or
arbitration proceeding, and any arbitration proceeding and the judgment,
including any hearing or award, except as may be necessary to prepare for or
conduct the arbitration hearing on the merits. The parties shall each bear their
respective costs and expenses with respect to any arbitration pursuant to this
Section 2.1(b)(iii)(F); provided, however, that the parties shall equally share
(on a 50/50 basis) the cost of the arbitrator. If the arbitrator determines that
any Outstanding Patent should be or should have been, as applicable, an Assigned
Patent, Seller shall (and shall cause the other Seller Parties to) assign such
Patent to the Purchaser Assignees in accordance with Section 2.1(b)(iii)(E).

(c) License-Back of Patents. Effective as of the Initial Closing Date, the
Purchaser will cause each Acquired Company and each Purchaser Assignee to grant,
following each applicable Closing Date, to the Seller Parties, an irrevocable
(except as expressly set forth herein), perpetual, non-sublicenseable (except as
expressly set forth herein), fully paid-up, royalty-free, worldwide,
non-transferable (except as expressly set forth herein), non-exclusive license,
under the Acquired Company Patents and Assigned Patents:

(i) (A) to use the Acquired Company Patents and Assigned Patents in the
operation of the Seller Business and to practice any methods, processes, and
procedures in connection therewith and (B) to make, have made, use, sell, offer
for sale, import, and otherwise dispose of products, services, and systems that
were designed, developed, manufactured, distributed, offered for sale, sold,
resold, supported, otherwise under development, or provided, as of the
applicable Closing Date, by the Seller Parties in connection with the Seller
Business and to practice any methods, processes, and procedures in connection
therewith, and in each case of clauses (A) and (B), including with respect to
all Derivative Works and natural evolutions thereof;

 

18



--------------------------------------------------------------------------------

(ii) to make, have made, use, sell, offer for sale, import, and otherwise
dispose of Smart Sensing Network Equipment; and

(iii) to make, have made, use, sell, offer for sale, import, and otherwise
dispose of Public Safety LTE Smartphone Devices.

(d) License-Back of Non-Patent, Non-Trademark IP. Effective as of the Initial
Closing Date, the Purchaser will cause each Acquired Company and each Purchaser
Assignee to grant, following each applicable Closing Date, to the Seller
Parties, an irrevocable (except as expressly set forth herein),
non-sublicenseable (except as expressly set forth herein), perpetual, fully
paid-up, royalty-free, worldwide, non-transferable (except as expressly set
forth herein), non-exclusive license, under the Transferred IP (other than
Trademarks and Patents) that is or has been, on or prior to the Initial Closing
Date, (x) used in connection with the Seller Business, (y) used in connection
with the development of any product, service, or system in the Seller Business,
or (z) incorporated into any product, service, or system in the Seller Business:

(i) (A) to use such Transferred IP in the operation of the Seller Business and
to practice any methods, processes, and procedures in connection therewith and
(B) to make, have made, use, sell, offer for sale, import, and otherwise dispose
of products, services, and systems that were designed, developed, manufactured,
distributed, offered for sale, sold, resold, supported, otherwise under
development, or provided, as of the applicable Closing Date, by the Seller
Parties in connection with in the Seller Business and to practice any methods,
processes, and procedures in connection therewith, and in each case of clauses
(A) and (B), including with respect to all Derivative Works and natural
evolutions thereof;

(ii) to make, have made, use, sell, offer for sale, import and otherwise dispose
of Smart Sensing Network Equipment; and

(iii) to make, have made, use, sell, offer for sale, import, and otherwise
dispose of Public Safety LTE Smartphone Devices.

Clauses (i) through (iii) above are collectively referred to as the “Seller
Licensed Activities.” The license rights granted under this Section 2.1(d)
include:

(1) with respect to such Transferred IP that constitutes Copyrights or
copyrightable materials (other than Software), the rights to reproduce, prepare
Derivative Works of, perform, display, and distribute such Copyrights and
copyrightable materials in connection with the Seller Licensed Activities; and

(2) with respect to such Transferred IP that constitutes Software, the rights
to: (I) use, reproduce, prepare Derivative Works of,

 

19



--------------------------------------------------------------------------------

perform, and display such Software in connection with the Seller Licensed
Activities; and (II) distribute such Software and Derivative Works of such
Software in connection with the Seller Licensed Activities (but in Source Code
form, solely as permitted pursuant to Section 2.1(f) and in accordance with
Article V).

For the avoidance of doubt, this Section 2.1(d) shall not constitute a license
to Trademarks.

(e) Seller Excluded Products. The licenses granted pursuant to
Section 2.1(c)(i), Section 2.1(c)(ii), Section 2.1(d)(i), and Section 2.1(d)(ii)
do not extend to any product, system, or service if and solely to the extent
such product, system, or service constitutes or includes a Seller Excluded
Product; provided, that if any such Seller Excluded Product is a Type of
Enterprise Mobile Computing Product, then if and solely to the extent that such
Seller Excluded Product is a Permitted Type of Enterprise Mobile Computing
Product, such licenses will extend solely to such Permitted Type of Enterprise
Mobile Computing Product that constitutes such product, system, or service or,
as included in such product, system, or service, is included in such product,
system, or service, as applicable. By way of example, if a Seller Excluded
Product is a single component of a product, system, or service that is otherwise
licensed under Section 2.1(c)(i), Section 2.1(c)(ii), Section 2.1(d)(i), or
Section 2.1(d)(ii) and such Seller Excluded Product is not a Permitted Type of
Enterprise Mobile Computing Product, such licenses do not extend to such
component, but such licenses do extend to the remainder of such licensed
product, system, or service. By way of further example, if a Seller Excluded
Product is a single component of a product, system, or service that is otherwise
licensed under Section 2.1(c)(i), Section 2.1(c)(ii), Section 2.1(d)(i), or
Section 2.1(d)(ii), then to the extent such Seller Excluded Product is a
Permitted Type of Enterprise Mobile Computing Product, such licenses extend to
such component as included in such licensed product, system, or service.

(f) Sublicenses. Each of the Seller Parties may grant sublicenses of the
licenses granted to it pursuant to Section 2.1(c) or Section 2.1(d): (i) to any
(for the avoidance of doubt, and without limiting any other provision of this IP
Agreement, current or future) direct or indirect Subsidiary of Seller (but only
for so long as such Person remains such a Subsidiary); (ii) to any other Person
in connection with the sale or disposition of substantially all of the assets of
a business or product line of any of the Seller Parties; (iii) other than with
respect to Section 2.1(c), for the purpose of any Person’s (including resellers,
distributors, and OEMs) distribution of products licensed under Section 2.1(c)
or Section 2.1(d); (iv) other than with respect to Section 2.1(c), to any Person
(including OEMs, JDMs, suppliers, contractors, and subcontractors) solely for
the purpose of, and to the extent necessary for, such Person to perform any
service (including any service with respect to the design, manufacture, import,
export, or supply of any product, service, or system in the Seller Business or
any components thereof) for a Seller Party, and not for the direct benefit of
such Person or any other Person, (v) other than with respect to Section 2.1(c),
to a customer of a Seller Party for such customer’s use of a product licensed
under Section 2.1(c) or Section 2.1(d); or (vi) other than with respect to
Section 2.1(c), with respect to Software, to any Person for the purpose of such

 

20



--------------------------------------------------------------------------------

Person’s development of Software that is compatible or interoperates with a
product licensed under Section 2.1(c) or Section 2.1(d). The Seller Parties have
no other right to grant sublicenses under any of the licenses granted to the
Seller Parties under this IP Agreement.

(g) No Implied Rights. The Seller acknowledges and agrees that, except as
expressly set forth in this Section 2.1 of this IP Agreement, the Seller Parties
are not obtaining any rights under this IP Agreement in or to any Intellectual
Property owned by Purchaser or any Purchaser Licensee as of the Initial Closing
Date or at any time thereafter, and nothing in this IP Agreement confers on any
Seller Party any right to use any names of the Purchaser or any Purchaser
Licensee in any advertising publicity or other promotional activities.

Section 2.2 Licensed IP.

(a) Patent License. Effective as of the Initial Closing Date, the Seller hereby
grants (and will cause each other Seller Party to grant following each
applicable Closing Date), to the Purchaser Licensees an irrevocable (except as
expressly set forth herein), perpetual, non-sublicenseable (except as expressly
set forth herein), fully paid-up, royalty-free, worldwide, non-transferable
(except as expressly set forth herein), non-exclusive license, under the
Licensed Patents:

(i) (A) to use the Licensed Patents in the operation of the Business and to
practice any methods, processes, and procedures in connection therewith and
(B) to make, have made, use, sell, offer for sale, import and otherwise dispose
of products, services, and systems that were designed, developed, manufactured,
distributed, offered for sale, sold, resold, supported, otherwise under
development, or provided, as of the applicable Closing Date, by the Seller
Entities in connection with the Business and to practice any methods, processes,
and procedures in connection therewith, and in each case of clauses (A) and (B),
including with respect to all Derivative Works and natural evolutions thereof;
and

(ii) to make, have made, use, sell, offer for sale, import, and otherwise
dispose of Smart Sensing Network Equipment.

(b) License of Non-Patent, Non-Trademark Licensed IP. Effective as of the
Initial Closing Date the Seller hereby grants (and will cause each other Seller
Party to grant, following each applicable Closing Date), to the Purchaser
Licensees an irrevocable (except as expressly set forth herein),
non-sublicenseable (except as expressly set forth herein), perpetual, fully
paid-up, royalty-free, worldwide, non-transferable (except as expressly set
forth herein), non-exclusive license, under the Licensed IP (other than
Trademarks and Patents):

(i) (A) to use such Licensed IP in the operation of the Business and to practice
any methods, processes, and procedures in connection therewith and (B) to make,
have made, use, sell, offer for sale, import, and otherwise dispose of products,
services, and systems that were designed, developed, manufactured,

 

21



--------------------------------------------------------------------------------

distributed, offered for sale, sold, resold, supported, otherwise under
development, or provided, as of the applicable Closing Date, by the Seller
Entities in connection with the Business and to practice any methods, processes,
and procedures in connection therewith, and in each case of clauses (A) and (B),
including with respect to all Derivative Works and natural evolutions thereof;
and

(ii) to make, have made, use, sell, offer for sale, import, and otherwise
dispose of Smart Sensing Network Equipment.

Clauses (i) and (ii) above are collectively referred to as the “Purchaser
Licensed Activities.” The license rights granted under this Section 2.2(b)
include:

(1) with respect to Licensed IP that constitutes Copyrights or copyrightable
materials (other than Software), the rights to reproduce, prepare Derivative
Works of, perform, display, and distribute such Copyrights and copyrightable
materials in connection with the Purchaser Licensed Activities; and

(2) with respect to Licensed IP that constitutes Software, the rights to
(I) use, reproduce, prepare Derivative Works of, perform, and display such
Software in connection with the Purchaser Licensed Activities; and (II)
distribute such Software and Derivative Works of such Software in connection
with the Purchaser Licensed Activities (but in Source Code form, solely as
permitted pursuant to Section 2.2(f) and in accordance with Article V).

For the avoidance of doubt, this Section 2.2(b) shall not constitute a license
to Trademarks.

(c) License of Trademark IP.

(i) License Grant. Effective as of the Initial Closing Date, the Seller hereby
grants (and will cause each other Seller Party to grant, following each
applicable Closing Date, to the Purchaser Licensees) a perpetual (unless
terminated in accordance with Section 4.2(ii)(c)), fully paid-up, royalty-free,
worldwide, non-transferable (except as set forth herein), non-exclusive license
to use any and all Licensed Trademarks in the Business (including with respect
to the Purchaser Licensed Activities), including with respect to all Derivative
Works and natural evolutions of such Business, in a manner that is the same or
substantially similar to the manner in which the Seller Entities have used the
Licensed Trademarks in the Business.

(ii) Quality Control. Purchaser will cause each Purchaser Licensee, following
the Initial Closing Date, to include appropriate Trademark notices as required
by applicable Law in connection with each of their respective uses of the
Licensed Trademarks. The Purchaser acknowledges and agrees that all use of the
Licensed Trademarks by the Purchaser Licensees following the Initial Closing
Date and all goodwill associated therewith shall inure to the benefit of the
Seller.

 

22



--------------------------------------------------------------------------------

Purchaser will cause the Purchaser Licensees to use the Licensed Trademarks
following the Initial Closing Date with appropriate legends as required under
applicable Law. Purchaser agrees that the quality of all Seller Excluded
Products and any other products and services marketed or sold by the Purchaser
Licensees under the Licensed Trademarks will conform to at least the level of
quality of the Enterprise Products as currently provided by the Seller Entities
as of the Initial Closing Date. Purchaser will (and will cause each Purchaser
Licensee to) reasonably cooperate with Seller in facilitating Seller’s control
of such quality, permit reasonable inspection of the Purchaser Licensees’
operations (upon reasonable notice and during normal business hours) solely with
respect to their respective use of the Licensed Trademarks (if any), and supply
Seller with specimens of any of their respective uses of the Licensed Trademarks
(if any), including such specimens that are advertising or marketing materials,
upon Seller’s reasonable request, at Seller’s expense.

(d) Transitional Trademark License.

(i) License Grant. Effective as of the Initial Closing Date, the Seller hereby
grants (and will cause each other Seller Party to grant following each
applicable Closing Date) to the Purchaser Licensees:

(A) for a period of one hundred eighty (180) days after the applicable Closing
Date (the “Mobility Transition Period”), a fully paid-up, royalty-free,
worldwide, non-transferable, non-exclusive sublicense to use any and all
Mobility Trademarks, in accordance with the terms and conditions of the Mobility
Trademark License; and

(B) for a period of seven hundred thirty (730) days after the applicable Closing
Date (the “Non-Mobility Transition Period”), a fully paid-up, royalty-free,
irrevocable (except as expressly set forth herein), worldwide, non-transferable,
non-exclusive license to use any and all Retained Seller Trademarks (other than
the Mobility Trademarks and Licensed Trademarks) that are or have been, on or
prior to the Initial Closing Date, used in connection with the Business or any
product, service, or system in the Business (the “Non-Mobility Trademarks”),

in each case of clauses (A) and (B), solely in connection with the operation of
the Business or with the exercise of the licenses granted pursuant to
Section 2.2(a) and Section 2.2(b), in a manner that is the same or substantially
similar to the manner in which the Seller Entities used the Mobility Trademarks
or Non-Mobility Trademarks, as applicable, in connection with the Business as of
the Initial Closing Date, including with respect to existing signs and stocks of
advertisements and promotional materials and items, inventory and packaging
included in the Acquired Assets (“Existing Stock”) containing any Mobility
Trademark or Non-Mobility Trademark. Seller Excluded Products manufactured
during the Mobility Transition Period or Non-Mobility Transition Period that
bear the Mobility Trademarks or the Non-Mobility Trademarks will be treated as

 

23



--------------------------------------------------------------------------------

Existing Stock under this Section 2.2(d), except to the extent a Purchaser
Licensee is separately sublicensed with respect to any such Mobility Trademark
or Non-Mobility Trademark.

(ii) Purchaser Transition Efforts. Notwithstanding Section 2.2(d)(i), each
Purchaser Licensee shall use Reasonable Efforts to discontinue the use of,
exhaust, or otherwise dispose of, the Existing Stock after the Initial Closing
Date and to modify all manufacturing equipment to cease to manufacture Seller
Excluded Products marked with the Mobility Trademarks as soon as reasonably
practicable after the Initial Closing Date.

(e) Purchaser Excluded Products. The licenses granted pursuant to
Section 2.2(a), Section 2.2(b), and Section 2.2(c) do not extend to any product,
system, or service if and solely to the extent such product, system, or service
constitutes or includes a Purchaser Excluded Product, except for a Purchaser
Excluded Product that is Smart Sensing Network Equipment that is, as
manufactured by or for a Purchaser Licensee, not specifically enabled for use in
conjunction with or for interoperability with a (i) Public Safety Next-Gen LTE
Network or (ii) Two-Way Radio Network. By way of example, if a Purchaser
Excluded Product is a single component of a product, system, or service that is
otherwise licensed under Section 2.2(a), Section 2.2(b), or Section 2.2(c), such
licenses do not extend to such component, but such licenses do extend to the
remainder of such licensed product, system, or service.

(f) Sublicenses. Each Purchaser Licensee may grant sublicenses of the licenses
granted to it pursuant to Section 2.2: (i) to any (for the avoidance of doubt,
and without limiting any other provision of this IP Agreement, current or
future) direct or indirect Subsidiary of Purchaser (but only for so long as such
Person remains such a Subsidiary); (ii) to any other Person in connection with
the sale or disposition of substantially all of the assets of a business or
product line of any Purchaser Licensee; (iii) other than with respect to
Section 2.2(a), for the purpose of any Person’s (including resellers,
distributors, and OEMs) distribution of products licensed under Section 2.2;
(iv) other than with respect to Section 2.2(a), to any Person (including OEMs,
JDMs, suppliers, contractors, and subcontractors) solely for the purpose of, and
to the extent necessary for, such Person to perform any service (including any
service with respect to the design, manufacture, import, export, or supply of
any product, service, or system in the Business or any components thereof) for a
Purchaser Licensee, and not for the direct benefit of such Person or any other
Person, (v) other than with respect to Section 2.2(a), to a customer of a
Purchaser Licensee for such customer’s use of a product licensed under
Section 2.2; or (vi) other than with respect to Section 2.2(a), with respect to
Software, to any Person for the purpose of such Person’s development of Software
that is compatible or interoperates with a product licensed under Section 2.2.
The Purchaser Licensees have no other right to grant sublicenses under any of
the licenses granted to the Purchaser Licensees under this Section 2.2.

(g) Acknowledgement. The Purchaser acknowledges and agrees that the licenses
granted under this Section 2.2 do not extend to Purchaser or any product, system
or service manufactured, sold, designed, distributed, or supported by Purchaser
directly or indirectly through any Purchaser Licensee, other than any Business
Activities for Seller Excluded Products or Smart Sensing Network Equipment.

 

24



--------------------------------------------------------------------------------

Section 2.3 Delivery.

(a) Documentation. To the extent in the possession or under the control of any
Seller Party, the Seller shall provide (and shall cause the other Seller Parties
to provide) to the Purchaser: (i) promptly after the Initial Closing Date,
complete and accurate copies of all the following that constitute Transferred
IP: file histories and notes (where such notes are regarding, with respect to
Transferred IP, actual or potential disclosure dates or prior art dates,
standards-essential Patents, or license or covenants not to sue granted to any
Person with respect to such Transferred IP) from the Seller Parties’ docketing
systems of the pending Patent applications and issued Patents (and invention
disclosures, if any, for all such applications and Patents that any Seller Party
is able to provide using Reasonable Efforts), pending Trademark applications and
Trademark registrations, Copyright applications and Copyright registrations, and
unpublished Patent applications; (ii) within thirty (30) days after the
Effective Date, for Transferred IP throughout the world, a list of the names,
addresses, email addresses, and phone numbers of prosecution counsel and agents;
(iii) within thirty (30) days after the Effective Date, a list of all actions
that must be taken for Transferred IP throughout the world (a “Transferred IP
Docket”) within one hundred eighty (180) days after the Effective Date
(including the payment of any registration, maintenance, or renewal fees or the
filing of any documents, corrections, or replies to any Governmental Entity,
applications or certificates, for the purposes of prosecuting, maintaining, or
renewing any such registered, issued, or applied-for Transferred IP); and
(iv) at least on a monthly basis during the period of time from the Effective
Date until the Initial Closing Date, reasonable access to the docketing
information (with respect to such Transferred IP) generated by any Seller Party
in the Ordinary Course consistent with how such Seller Party generates such
information for itself. As of the Initial Closing Date, the Purchaser assumes
all responsibility for the prosecution, maintenance and enforcement of the
Transferred IP assigned under this IP Agreement as of the Initial Closing Date
to a Purchaser Assignee, and the payment of all fees, and all other prosecution
and maintenance activities associated with such Transferred IP. After the
Effective Date, Seller shall (and shall cause the other Seller Parties to)
cooperate and assist Purchaser in good faith with respect to: (A) providing
information to Purchaser that is reasonably sufficient to allow Purchaser to
understand prosecution, maintenance, renewal, and new filing activities with
respect to the Transferred IP that occur or will occur between the Effective
Date and the Initial Closing Date; and (B) providing written instructions to all
prosecution counsel and agents throughout the world who are responsible for the
Transferred IP to instruct such counsel and agents that Purchaser and the
Purchaser Assignees will be responsible for the Transferred IP as of the Initial
Closing Date and that all reasonably necessary steps should be taken to prevent
the loss of any rights embodied by the Transferred IP unless such counsel and
agents have received express written instructions to the contrary from
Purchaser.

(b) Obligation to Deliver Technology. Following the Initial Closing Date, to the
extent in the possession or under the control of any Seller Party and to the
extent not

 

25



--------------------------------------------------------------------------------

contained in storage media that constitutes an Acquired Asset and is delivered
to the Purchaser, the Seller shall (and shall cause the other Seller Parties
to), upon the Purchaser’s reasonable request, use Reasonable Efforts to provide
the Purchaser with all materials, Software, information, tangible embodiments,
and other tangible things, as those terms have been interpreted pursuant to any
applicable Laws governing the production of documents and things, constituting,
comprising, related to, or necessary to practice the Transferred IP or Licensed
IP. To the extent that such materials, Software, information, tangible
embodiments, and other tangible things constitute, comprise or relate to any
Intellectual Property licensed to Seller under Section 2.1(c) or Section 2.1(d)
or the Licensed IP, the Seller shall be permitted to retain a reasonable number
of copies of such documents, materials, Software, information, tangible
embodiments, and other tangible things. Purchaser shall use Reasonable Efforts
to inform Seller of the locations of any such materials, Software, information,
tangible embodiments, and other tangible things requested by Purchaser, where
Purchaser has actual knowledge of such locations.

Section 2.4 General Intellectual Property Provisions.

(a) Termination of Third Party Contracts. The license rights granted to the
Purchaser Licensees under any Licensed IP that constitutes Third-Party
Intellectual Property, if any, are subject to the terms and conditions of the
Contracts applicable to such Licensed IP, and will terminate upon
(i) termination of such Contracts, or (ii) termination of the Seller Parties’
right to sublicense the Purchaser Licensees under such Contracts, in each case
by the applicable third party licensor or sublicensor, as applicable (and not by
a Seller Party).

(b) Compliance with Third Party Contracts. Following the Initial Closing Date,
the Purchaser shall cause the Purchaser Licensees and its and their employees,
contractors and agents to, comply with the terms and conditions of any such
Contracts that are listed on Schedule 2.4(b) to the extent such terms and
conditions are applicable to the Third-Party Intellectual Property sublicense
rights granted to the Purchaser Licensees pursuant to this IP Agreement;
provided, however, that the foregoing shall not require any Purchaser Licensee
(or any current or future Affiliate thereof) or any of their respective
employees, contractors, or agents (i) to pay or otherwise be responsible for any
direct or indirect amounts, fees, charges, costs, or other consideration to any
Person or (ii) to grant any license (or covenant not to sue) with respect to any
Intellectual Property, in each case of clauses (i) and (ii) with respect to any
such Contract.

(c) No Implied Rights. The Purchaser acknowledges and agrees that, except as
expressly set forth in Section 2.1 and Section 2.2 of this IP Agreement, (i) the
Purchaser Licensees are not obtaining any rights in or to any Seller IP or
Retained Seller Trademarks under this IP Agreement, and (ii) nothing in this IP
Agreement confers on the Purchaser Licensees any right to use any name of any
Seller Party in any advertising, publicity or other promotional activities;
provided, however, that notwithstanding anything to the contrary contained in
this IP Agreement, the Purchaser Licensees and any of their current or future
Affiliates may make factual, non-trademark use of Seller’s and the other Seller
Parties’ full corporate names in order to fairly and accurately describe the
history of the Business. Nothing herein prohibits such Purchaser Licensees and
such

 

26



--------------------------------------------------------------------------------

Affiliates from maintaining books and records containing documents of files
marked with any Retained Seller Trademarks in the Ordinary Course for archival
and regulatory compliance purposes.

(d) Third-Party Trademarks. Except as otherwise expressly provided herein,
nothing in this IP Agreement confers on the Purchaser Licensees any right to use
any Trademarks owned by any Person other than the Seller Parties. Except with
respect to the Trademarks set forth on Schedule 2.4(d), following the Initial
Closing Date, the Purchaser Licensees may not add any such Trademarks to any
inventoried Enterprise Products of the Business existing as of the Initial
Closing Date that are part of the Acquired Assets and that contain a Trademark
licensed to the Seller Parties pursuant to the Mobility Trademark License
without the Seller’s prior written consent.

Section 2.5 Standards Organizations. The Seller or at least one other Seller
Party is a member of the SDOs listed on Schedule 3.8(a) of the Seller IPA
Disclosure Schedule. The Seller shall provide (and shall cause the other Seller
Parties to provide) to Purchaser within ninety (90) days of the Initial Closing
Date, complete and accurate copies of, any IP policies, other licensing
commitments, and generally applicable member requirements that are associated
with any SDO listed on Schedule 3.8(a) of the Seller IPA Disclosure Schedule and
complete copies of all IP declarations, pledges, commitments, and other
statements that any Seller Party has made in association with the Transferred
IP, in all cases, with respect to each such copy, to the extent that Purchaser
cannot obtain such copy using Reasonable Efforts and Seller is not prohibited
from providing such copy to Purchaser). During the period of time between the
Effective Date and the Initial Closing Date, Seller shall promptly notify
Purchaser if any Seller Party becomes a member of any SDO not listed on Schedule
3.8(a) of the Seller IPA Disclosure Schedule, becomes subject to any other IP
policy, licensing commitment, or generally applicable member requirement of any
SDO, or submits any IP declaration, pledge, commitment, or other statement to
any SDO. The Purchaser acknowledges and agrees that Patents that are Transferred
IP may be subject to the requirements of such SDOs. Subject to the Purchaser’s
receipt prior to the Initial Closing Date of such applicable IP policies, other
licensing commitments, and generally applicable member requirements, the
Purchaser agrees, with respect to Patents that are Transferred IP, to comply
(and will cause the Purchaser Assignees to comply) with the licensing
commitments imposed on members of such SDOs and to comply with any other
requirements of such SDOs that are generally applicable to members thereof, to
the extent Seller is required to pass such commitments or requirements on to
Purchaser under its agreements with the applicable SDO.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

Except as specifically set forth in, or qualified by any matter set forth in,
the disclosure schedules, dated as of the date of this IP Agreement and
delivered by the Seller to the Purchaser (collectively, the “Seller IPA
Disclosure Schedule”) (it being agreed that the disclosure of any matter in any
section or subsection in the Seller Disclosure Schedule, the Seller IPA
Disclosure Schedule or the Seller EMA Disclosure Schedule shall be deemed to
have been disclosed in any other section or subsection in the Seller Disclosure
Schedule to which the applicability of such

 

27



--------------------------------------------------------------------------------

disclosure is reasonably apparent on the face of such disclosure), the Seller
represents and warrants to the Purchaser as follows:

Section 3.1 Ownership. With respect to each item of Assigned IP and Acquired
Company IP, respectively, such item is owned by a Seller Party or an Acquired
Company, respectively, and such Seller Party or Acquired Company, respectively,
has marketable title to such item. Schedules 1.1(b) and 1.1(c) of the Seller IPA
Disclosure Schedule collectively set forth a complete and accurate list of all
registered, issued, or applied-for Intellectual Property that constitutes
Acquired Company IP and Schedules 1.1(h), 1.1(l), and 1.1(n) of the Seller IPA
Disclosure Schedule collectively set forth a complete and accurate list of all
registered, issued, or applied-for Intellectual Property that constitutes
Assigned IP (such Acquired Company IP and Assigned IP, collectively, the
“Registered Intellectual Property”). For each listed item, each of
Schedule 1.1(b), 1.1(c), 1.1(h), 1.1(l), and 1.1(n) of the Seller IPA Disclosure
Schedule, as applicable, indicates, as applicable, each owner of each such item
of Registered Intellectual Property, the jurisdictions in which each such item
of Registered Intellectual Property has been issued or registered or in which
any application for such issuance or registration has been filed, the
registration or application number, and the application filing or registration
dates thereof. Each such item of Registered Intellectual Property is subsisting
and, to the Knowledge of the Seller, valid and enforceable (except with respect
to applications for Intellectual Property). A Seller Party has sufficient right,
title, and interest in and to the Licensed IP to grant the licenses granted
under this IP Agreement with respect thereto.

Section 3.2 Encumbrances. Except as set forth on Schedule 3.2(a) of the Seller
IPA Disclosure Schedule, the Transferred IP is free and clear of any
Encumbrances (other than Permitted Encumbrances and obligations under applicable
SDO agreements with SDOs listed on Schedule 3.8 of the Seller IPA Disclosure
Schedule) and, as of the Initial Closing Date, will be fully transferable,
alienable, and licensable by the Purchaser Assignees and Acquired Companies
without restriction and without payment to any Person and, except as set forth
on Schedule 3.2(b) of the Seller IPA Disclosure Schedule, no Person has an
option to take an assignment or license of any Transferred IP.

Section 3.3 Claims. Except as set forth on Schedule 3.3(a) of the Seller IPA
Disclosure Schedule, (i) no Legal Proceeding is pending against any Seller
Entity, (ii) no Legal Proceeding has been brought against any Seller Entity
during the last three (3) years that was not resolved (other than pursuant to a
settlement or license Contract), and (iii) no Claim has been threatened in
writing against any Seller Entity during the last three (3) years (and, with
respect to clause (B), was directed to the Seller Entities’ Legal and
Governmental Affairs group (including any member or representative thereof and
any attorney of any of the Seller Entities) or of which any of them were aware),
in each case of clauses (i) through (iii), (A) with respect to any infringement,
misappropriation, or other violation, of any Intellectual Property of any Person
(or any unfair competition or trade practices) by any Seller Entity in
connection with an Enterprise Product (including by any making, having made,
using, selling, offering for sale, importing, and otherwise disposing of an
Enterprise Product or any services in connection therewith), including any
unsolicited offers to license specifically directed (in whole or in part) to an
Enterprise Product and directed to the Seller Entities’ Legal and Governmental
Affairs group (including any member or representative thereof and any attorney
of any of the Seller Entities) or of which any of them were aware, unsolicited
demands to license, or cease and desist letters, or

 

28



--------------------------------------------------------------------------------

(B) challenging the enforceability, use, ownership, scope, or validity, of any
Transferred IP (other than office actions issued in the ordinary course of
prosecuting any pending patent or trademark application). Except as set forth on
Schedule 3.3(b) of the Seller IPA Disclosure Schedule, with respect to the
infringement, misappropriation, or other violation of any Transferred IP, (1) no
Legal Proceeding has been brought during the last six (6) years or is pending,
and (2) no Claim has been threatened in writing during the last three (3) years,
against any Person by any Seller Entity. None of the Enterprise Products or
Transferred IP are subject to any outstanding Order restricting or otherwise
limiting the use, validity, enforceability, disposition, or exploitation thereof
or any right, title, or interest of any Seller Entity with respect thereto.

Section 3.4 Material IP Contracts. Schedule 3.4 of the Seller IPA Disclosure
Schedule sets forth a complete and accurate list of all of the following (the
“Material IP Contracts”): (i) Contracts to which any Acquired Company is a party
under which (A) a Person grants to an Acquired Company a license to (or covenant
not to sue with respect to) Intellectual Property in connection with the
Business (the “In-bound Licenses”) (provided that Seller shall not be required
to list Off-the-Shelf Software Licenses and Contracts for Open Source Software),
or (B) an Acquired Company grants to any Person a license to (or covenant not to
sue with respect to) Intellectual Property (the “Out-bound Licenses”) (provided
that Seller shall not be required to so list non-exclusive licenses granted in
the Ordinary Course to a (I) supplier solely for the purposes of, and to the
extent necessary for, such supplier to design, manufacture and supply Enterprise
Products for any Seller Entity with respect to the Business, and not for the
direct benefit of such supplier or any other Person, or (II) customer solely for
such customer’s use of an Enterprise Product), (ii) other than In-Bound Licenses
and Out-Bound Licenses set forth in Schedule 3.4(a) or Schedule 3.4(b) of the
Seller IPA Disclosure Schedule, material Contracts entered into by any Seller
Entity that materially adversely affect any Seller Entities’ ability to own,
use, transfer, license, or enforce any Transferred IP (including any sole or
exclusive license grants) or that require payment of royalties with respect to
any Transferred IP, and (iii) all Contracts (other than Assumed Contracts set
forth on Schedule 1.1(c) of the Acquisition Agreement) entered into by any
Seller Entity pursuant to which, as of the Initial Closing Date, any Acquired
Company is a licensee or sublicensee of any cross-license to any Patent that
claims or is alleged to claim any Wireless Standard or that is a general
cross-license to any Patent, excluding any such Contracts that will expire or
terminate within six (6) months after the Effective Date.

Section 3.5 Non-Infringement. Except as set forth on Schedule 3.5(a) of the
Seller IPA Disclosure Schedule, the operation of the Business as currently
conducted does not infringe, misappropriate, or otherwise violate (or constitute
any unfair competition or trade practices), and has not, during the past six
(6) years with respect to Patents and during the past three (3) years with
respect to all other Intellectual Property, infringed, misappropriated, or
otherwise violated (or constituted unfair competition or trade practices), of
any Intellectual Property of any Person in any material respect; provided that
the foregoing representation is limited to the Knowledge of the Seller with
respect to any third party Patents to the extent they claim or are alleged to
claim Wireless Standards. Except as set forth on Schedule 3.5(b) of the Seller
IPA Disclosure Schedule, to the Knowledge of the Seller, no Person is
infringing, misappropriating, or otherwise violating, or, within the last three
(3) years, has infringed, misappropriated, or otherwise violated, any
Transferred IP in any manner material to the Business.

 

29



--------------------------------------------------------------------------------

Section 3.6 Employees. All Persons (including current and former employees,
contractors, and consultants of any of the Seller Entities) who have conceived,
created, invented, modified, improved, or developed any Intellectual Property
material to, and used in or necessary for, the operation of the Business, for
(or under the direction or supervision of) any Seller Entity (during the course
of such employment, engagement, or Contract term therewith, as applicable) have
executed and delivered to a Seller Entity, a Contract (i) providing for the
non-disclosure by such Person of any trade secrets or other material
confidential information of any of the Seller Entities with respect to such
Intellectual Property, and (ii) providing for the assignment by way of a present
grant of assignment (or, in the case of an independent contractor or consultant
of (a) a Seller Entity (other than an Acquired Company), a sublicenseable
license, or (b) an Acquired Company, a license) by such Person to a Seller
Entity of any such Intellectual Property arising out of such Person’s employment
by, engagement by, or Contract with such Seller Entity, except where the failure
to have such a Contract would not reasonably be expected to have a material
adverse effect on the Business; provided, however, that the foregoing
representation shall be to the Knowledge of the Seller solely with respect to
any such contractor or consultant engaged by, or contracted with, a Seller
Entity other than with the involvement or awareness of the Seller Entities’
Legal and Governmental Affairs group (including any member or representative of
and any attorney of any of the Seller Entities). No such Person has made any
assertions with respect to any alleged ownership or title to any such
Intellectual Property. To the Knowledge of the Seller, no such Person is in
violation of any term or condition of any such Contract.

Section 3.7 Software. None of the Seller Entities (i) has delivered, licensed,
released, or disclosed to any Person any of the Source Code for any Enterprise
Product (other than, in the Ordinary Course to: (1) an employee of a Seller
Entity, (2) a contractor or supplier of a Seller Entity solely for the purposes
of, and to the extent necessary for, such contractor or supplier to develop,
manufacture, and supply Enterprise Products for any Seller Entity, and not for
the direct benefit of such contractor or supplier or any other Person, or
(3) with respect to Source Code that is not material to the Business, a customer
of a Seller Entity with respect to Enterprise Products or to any Person for the
purpose of such Person’s development of Software that is compatible or
interoperates with an Enterprise Product, in each case of clauses (1) through
(3), under written Contracts (which include confidentiality, use, and disclosure
restrictions) normally used by the applicable Seller Entity to protect its own
similar confidential or proprietary information (and in no event less stringent
than the terms and conditions of Article V)), except as would not reasonably be
expected to have a material effect on the Business, or (ii) is a party to any
Contract requiring the deposit of any such Source Code with an escrow agent or
escrow service (or other escrow Contract) or requiring the sharing or disclosure
of any such Source Code with any Person. With respect to any Open Source
Software that is or has been used by a Seller Entity in any way in connection
with any Enterprise Product (including any Open Source Software that is
Incorporated Into any Enterprise Product by or on behalf of a Seller Entity),
the Seller Entities are and have been in compliance in all material respects
with all applicable licenses with respect thereto. No Software that is governed
by (or has otherwise been licensed or made available to a Seller Entity under) a
Reciprocal License has been (a) Incorporated Into any Enterprise Product by or
on behalf of a Seller Entity, or (b) distributed or made available to any Person
in connection with the Business by any Seller Entity, in each case of clauses
(a) and (b), in a manner that would or does require or condition any right to
perform the activity described in clause (a) or (b) on any of clauses
(i) through (v) of the definition of Reciprocal License (with

 

30



--------------------------------------------------------------------------------

respect to such Software). The Seller Entities are in possession of any material
Source Code owned by any of the Seller Entities (including any such Source Code
to any Enterprise Product) that is related to the Business.

Section 3.8 SDOs. Except as set forth on Schedule 3.8(a) of the Seller IPA
Disclosure Schedule, no Seller Entity is an SDO Member. To the extent any Seller
Entity is an SDO Member, such Person complies and has complied with all
applicable rules and terms and conditions of membership (including all related
disclosure obligations), and each Seller Entity is and has been, in material
compliance with all Laws related to being an SDO Member, in each case, in
connection with the Business. Schedule 3.8(b) of the Seller IPA Disclosure
Schedule sets forth a complete and accurate list, to the Knowledge of the
Seller, of all Transferred IP that constitutes a Patent that is specifically
identified in a disclosure to any SDO where such Patent is subject to any rule,
term or condition, license, disclosure obligation, commitment, or agreement
related to such SDO (together with a description or reference to such rule, term
or condition, license, disclosure obligation, commitment, or agreement).

Section 3.9 Intellectual Property Assets. Assuming (i) the receipt of all
consents required to assign or transfer any Assumed Contract (or, with respect
to those which are not received, the cooperation by Seller pursuant to
Section 10.6 of the Acquisition Agreement), (ii) the replication or split and
partial assignment of all Non-Assignable Shared Contracts material, individually
or in the aggregate, to the Business as contemplated by Section 10.7 of the
Acquisition Agreement, and (iii) the acquisition of all regulatory approvals of
Governmental Entities required in connection with the authorization, execution
and delivery of the Acquisition Agreement and the consummation of the
Contemplated Transactions and excluding all (A) with respect to the receipt of
administrative or corporate services or benefits (as set forth in Section 1.2(b)
of the Acquisition Agreement), Software and other Third-Party Intellectual
Property used in connection with such services or benefits provided to the
Acquired Companies pursuant to the Transition Services Agreement, (B) rights
granted to the Seller Group under the Contracts set forth on Schedule 3.9 of the
Seller IPA Disclosure Schedule, (C) Licensed Mobility Patents (as defined in the
Mobility Intellectual Property License) and Mobility Technology (as defined in
the Mobility Intellectual Property License), in each case to the extent licensed
to each member of the Motorola Group (as defined in the Mobility Intellectual
Property License) as of the Initial Closing Date pursuant to the Mobility
Intellectual Property License, and (D) Intellectual Property (other than
Licensed IP) owned by, or licensed from any Person (other than the Seller
Entities) to, a supplier of the Seller Entities that is used by such supplier
for the purposes of, and to the extent necessary for, such supplier to
manufacture and supply Enterprise Products for the Seller Entities with respect
to the Business, and (E) Patents to which the Seller Entities are not licensed
as of the Effective Date and that claim Wireless Standards,: the Transferred IP
and the Licensed IP, taking into account all provisions of this IP Agreement and
the other Transaction Agreements, will be sufficient to enable the Purchaser
Assignees and Purchaser Licensees to design, develop, manufacture, import,
market, distribute, offer for sale, sell, resell, import, export, use, and
support the Enterprise Products and perform services in connection therewith
immediately following the Initial Closing in all material respects as designed,
manufactured, imported, marketed, distributed, offered for sale, sold, imported,
exported, used, supported, and provided, as applicable, by the Seller Entities
as of the Effective Date; provided that the foregoing shall not be construed as
a representation or warranty against third party Intellectual Property
infringement claims. The Purchaser Licensees shall have,

 

31



--------------------------------------------------------------------------------

following the Initial Closing Date, sufficient rights with respect to the
Trademarks licensed to the Purchaser Licensees pursuant to Section 2.2(d), to
resell after the Initial Closing Date, finished Enterprise Products that are
part of the Acquired Assets or Acquired Company Assets and that bear, as of the
Initial Closing Date, any of such Trademarks.

Section 3.10 Disclaimer. EXCEPT AS SPECIFICALLY SET FORTH IN THIS IP AGREEMENT
OR ANOTHER TRANSACTION AGREEMENT, NEITHER PARTY (NOR ANY MEMBER OF ITS GROUP OR
ANY OF ITS AFFILIATES) MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
AS TO ANY MATTER WHATSOEVER RELATING TO ANY INTELLECTUAL PROPERTY ASSIGNED OR
LICENSED BY ANY OF THEM TO THE OTHER PARTY (OR ANY MEMBER OF THE OTHER PARTY’S
GROUP OR ANY OF ITS AFFILIATES), IN EACH CASE INCLUDING ITS CONDITION, ITS
MERCHANTABILITY, ITS FITNESS FOR ANY PARTICULAR PURPOSE, OR TITLE OR
NON-INFRINGEMENT.

Section 3.11 No Other Warranties or Covenants. Without limiting Section 3.11,
except as expressly set forth in this IP Agreement or another Transaction
Agreement, nothing contained in this IP Agreement shall be construed as: (i) a
warranty or representation by any Seller Party or Purchaser Assignee or Acquired
Company as to the validity or scope of the Transferred IP or the Licensed IP;
(ii) conferring any license or any other right, by implication, estoppel or
otherwise, under any Seller IP or Transferred IP, except as expressly granted
herein; (iii) imposing on any Seller Party or Purchaser Assignee or Acquired
Company any obligation to institute any suit or action for infringement of any
Transferred IP or Licensed IP, or to defend any suit or action brought by any
Person which challenges or concerns the validity of any Transferred IP or
Licensed IP; (iv) a warranty or representation by any Seller Party or Purchaser
Assignee or Acquired Company that any manufacture, use, sale, lease or other
disposition of products by the Purchaser Licensees or Seller Parties or the use
of any Transferred IP or Licensed IP will be free from infringement of any
Intellectual Property; or (v) imposing on either party any obligation to file
any patent application or to secure any patent or maintain any patent in force.

ARTICLE IV

TERM AND TERMINATION

Section 4.1 Term. The term of this IP Agreement shall be from the Effective Date
until all of the Intellectual Property licensed hereunder is in the public
domain (provided, however, that in such event the representations and warranties
in Article III shall survive (and terminate) in accordance with the Acquisition
Agreement) or this IP Agreement is terminated pursuant to Section 4.3. This IP
Agreement shall not expire or terminate for any other reason (even in the event
of a material breach).

Section 4.2 Irrevocability of Licenses. Each of the parties acknowledges and
agrees that the licenses granted hereunder (i) are irrevocable and (ii) may not
be terminated for any reason (even in the event of a material breach), except
that (a) with respect to Licensed IP that constitutes Third-Party Intellectual
Property, solely as provided in Section 2.4(a), (b) with respect to a particular
Patent licensed under this IP Agreement, the license granted to such Patent
shall automatically terminate upon the expiration of the statutory term
(including all extensions

 

32



--------------------------------------------------------------------------------

and renewals) of such Patent, and (c) Seller may terminate the license granted
to the Purchaser Licensees pursuant to Section 2.2(c) (and no other provision of
this IP Agreement), following the Initial Closing Date and upon prior written
notice to Purchaser, in the event Purchaser materially breaches Section 2.2(c)
and fails to cure such material breach within one hundred twenty (120) days
after Purchaser’s receipt of written notice from Seller (which such notice shall
contain a reasonable description of such material breach and a statement of
Seller’s intent to terminate the license granted to the Purchaser Licensees
pursuant to Section 2.2(c) if such material breach is not cured within such one
hundred twenty (120) day period). Nothing herein shall preclude any party from
seeking damages or other remedies at law or in equity (other than termination of
this IP Agreement or any license to any Intellectual Property granted under this
IP Agreement) for any breach hereof.

Section 4.3 Termination of Agreement. This IP Agreement will terminate
automatically and without need for further action by either party in the event
that the Acquisition Agreement is terminated in accordance with its terms.

Section 4.4 Effect of Termination. Upon termination of this IP Agreement
pursuant to Section 4.3, this IP Agreement and the rights and obligations of the
parties under this IP Agreement, including any obligation to make any assignment
or grant any license hereunder, automatically end without any liability against
any party or its Affiliates, except as otherwise provided in the Acquisition
Agreement and except that the provisions of this Section 4.4, Article V,
Section 6.1, Section 6.2, Section 6.6, Section 6.7, Section 6.8, Section 6.9,
Section 6.10, Section 6.11, Section 6.12, and Section 6.13 will remain in force
and survive any termination of this IP Agreement.

Section 4.5 Bankruptcy. The parties acknowledge and agree that the licenses
granted hereunder are licenses of “intellectual property” within the meaning of
Section 365(n) of the Bankruptcy Code (“Section 365(n)”), which have been
licensed hereunder in a contemporaneous exchange for value. The parties further
acknowledge and agree that if the Seller (or any of its Affiliates) or the
Purchaser (or any of its Affiliates), as applicable (the “Insolvent Party”):
(i) becomes insolvent or generally fails to pay, or admits in writing its
inability to pay, its debts as they become due; (ii) applies for or consents to
the appointment of a trustee, receiver or other custodian for it, or makes a
general assignment for the benefit of its creditors; (iii) commences, or has
commenced against it, any bankruptcy, reorganization, debt arrangement, or other
case or proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceedings; or (iv) elects to reject, or a trustee on behalf of it
elects to reject, this IP Agreement or any agreement supplementary hereto,
pursuant to Section 365 of the Bankruptcy Code (“Section 365”), or if this IP
Agreement or any agreement supplementary hereto is deemed to be rejected
pursuant to Section 365 for any reason, this IP Agreement, and any agreement
supplementary hereto, shall be governed by Section 365(n) and the other party
may elect to fully exercise its rights under this IP Agreement in accordance
with Section 365(n). Upon written request from such other party to the Insolvent
Party, its applicable Affiliates, or the bankruptcy trustee, of such other
party’s election to proceed under Section 365(n), such Insolvent Party, its
applicable Affiliates, such bankruptcy trustee, or any third party agent shall
comply in all respects with Section 365(n), including providing such other party
(and its Affiliates) with the Intellectual Property licensed to such other party
(and its Affiliates) and not interfering with the rights of such other party
(and such Affiliates) as provided in this IP Agreement to obtain access to such
Intellectual Property from such Insolvent Party, its applicable Affiliates, the
bankruptcy trustee, or any third party agent.

 

33



--------------------------------------------------------------------------------

ARTICLE V

CONFIDENTIALITY

Each party shall (and shall cause the other members of its Group and its
Affiliates to) hold the Source Code, trade secrets and other confidential
information licensed to any of them under this IP Agreement in confidence, and
shall protect the confidentiality thereof using at least the same degree of care
that it uses to protect its own similar confidentiality or proprietary
information, but in no event using less than a reasonable degree of care. Each
party shall not (and shall cause the other members of its Group and its
Affiliates not to) (i) disclose any such Source Code, trade secrets, or
confidential information to any Person other than to (a) those of its employees
who have a “need to know,” or (b) other third Persons (including customers,
suppliers, prospective suppliers, or joint developers), or (ii) use or disclose
such Source Code, trade secrets and other confidential information except as
necessary to exercise its rights or perform its obligations under this IP
Agreement in accordance with any applicable restrictions or obligations with
respect thereto, in each case of clauses (i) and (ii), under written Contracts
(which include confidentiality, use, and disclosure restrictions) normally used
by such party to protect its own similar confidential or proprietary information
(and in no event less stringent than the terms and conditions of this Article
V). This Article V will not apply to Source Code, trade secrets, or other
confidential information of a party or any other member of its Group or any of
its Affiliates where the other party can demonstrate such Source Code, trade
secrets, or other confidential information (A) is or becomes generally known to
the public or enters the public domain, other than as a result of a breach of
this IP Agreement by such other party or a member of its Group or its
Affiliates, (B) was rightfully disclosed to such other party or a member of its
Group or its Affiliates by a third Person provided that such other party or
member complies with the restrictions imposed by the third Person, or (C) was
developed independently by such other party or member or Affiliate without use
of or reference to any information disclosed to any of them by such party. If a
party or any of members of its Group or its Affiliates is legally required to
disclose any of the other party’s Source Code, trade secrets, or other
confidential information in connection with any legal proceeding, such party
shall promptly notify the other party of the foregoing so that the other party
may seek to prevent such disclosure or obtain the entry of a protective order or
other appropriate protective device or procedure. The disclosing party shall
fully cooperate with and aid such other party in connection with the foregoing.
If a protective order or other protective device satisfactory to such other
party is not obtained, the disclosing party or its applicable member will
disclose only that portion of such Source Code, trade secrets, or other
confidential information that is legally required to be disclosed (and will
notify the other party of which portions are disclosed). Each party shall take
steps reasonable under the circumstances to protect the confidentiality of all
Source Code, trade secrets, and other confidential information licensed under
this IP Agreement by it or its Affiliates to the other party or a member of its
Group or any of its Affiliates.

 

34



--------------------------------------------------------------------------------

ARTICLE VI

GENERAL PROVISIONS

Section 6.1 Remedies. The sole and exclusive remedy for any breach of this IP
Agreement, including the representations and warranties and covenants herein,
shall be as set forth in Article 8 of the Acquisition Agreement. The
representations and warranties and covenants contained herein shall terminate in
accordance with Section 8.4 of the Acquisition Agreement

Section 6.2 Assignment. Neither party may assign (whether by operation of law or
otherwise) this IP Agreement, or any of its licenses, rights, privileges or
obligations hereunder, without the prior written consent of the other party, and
any such attempted assignment shall be void; provided, however, that, following
the Initial Closing Date, without any such prior written consent but upon prior
written notice to the other party, each party may assign this IP Agreement to:
(i) an Affiliate; (ii) a lender for collateral security; (iii) a Person that
succeeds to all or substantially all of its business or assets to which this IP
Agreement relates in connection with a merger or sale of all or substantially
all of its assets to which this IP Agreement relates; or (iv) corporate
reorganization of the party in which the ultimate ownership of the party
immediately prior to such reorganization is the same as the ultimate ownership
of the party immediately after such reorganization. If a Seller Party assigns or
transfers any Licensed IP, the Seller shall (or shall cause the applicable
Seller Party to) expressly condition such assignment or transfer on the express
acknowledgement and agreement of the assignee or transferee that all such
Licensed IP is bound by the license grants set forth herein. If Purchaser or a
Purchaser Assignee assigns or transfers any Intellectual Property licensed to
the Seller Parties pursuant to Section 2.1(c) or Section 2.1(d), the Purchaser
shall (or shall cause the applicable Purchaser Assignee to) expressly condition
such assignment or transfer on the express acknowledgement and agreement of the
assignee or transferee that all such Intellectual Property is bound by such
license grants. Notwithstanding anything to the contrary contained in this IP
Agreement, Article III may only be assigned by a party (and shall be assigned by
a party) together with such party’s assignment of the Acquisition Agreement in
accordance with the terms and conditions thereof. Subject to the foregoing
limitations, this IP Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

Section 6.3 Effect of Merger or Change of Control. Upon a merger or change of
control of a party (including, for purposes of this Section 6.3, with respect to
Purchaser any Purchaser Licensee and with respect to Seller any Seller Party) (a
“Change of Control Event”) with or to a Person (other than a Person that is a
then-current Affiliate of such party) (the “Buyer”), the license rights granted
under Article II to such party shall not extend to the Buyer or any of its
Affiliates existing immediately prior to the Change of Control Event or any of
its or their past, current, or future products, systems or services. If as a
result of the Change of Control Event such party remains a separate, independent
legal entity (or is merged into another Person, where such Person was formed or
created for the purpose of the Change of Control Event or where such Person is a
then-current Affiliate of such party), then the license rights granted to such
party under Article II shall continue in full force and effect. If as a result
of the Change of Control Event such party is merged into the Buyer (other than
if the Buyer is formed or created for the purpose of the Change of Control
Event) or another Person (other than if such Person is formed or created for the
purpose of the Change of Control Event or if such Person is a then-

 

35



--------------------------------------------------------------------------------

current Affiliate of such party) or otherwise does not remain a separate,
independent legal entity (except if such party is merged into another Person,
where such Person was formed or created for the purpose of the Change of Control
Event or where such Person is a then-current Affiliate of such party), then
(i) the license rights granted to such party under Article II shall be limited
to the operation of the business and the products, systems, and services
(including Smart Sensing Network Equipment and Public Safety LTE Smartphone
Devices, as applicable) of such party existing as of the effective date of the
Change of Control Event and Derivative Works and natural evolutions thereof
(but, in all cases, with respect to such license rights, subject to
Section 2.1(e) or Section 2.2(e), as applicable), and (ii) no rights or licenses
granted to such party under Article II may be extended to the Buyer or any of
its Affiliates existing immediately prior to the Change of Control Event in
connection with any of its or their past, current, or future products, systems
or services.

Section 6.4 Acquisitions. If either party acquires a business or a Person that
conducts a business covering any of the same products, systems, or services as
those covered by any license granted under Article II to such acquiring party (a
“Future Acquisition”) (whether in an asset or equity transaction), any such
license shall be deemed to apply to such same products, systems, and services
(but no other products, systems or services) of such acquired business or
Person; provided, that all Patents acquired in connection with such Future
Acquisition are licensed to the non-acquiring party and, in the case of Seller,
the Seller Parties or, in the case of Purchaser, the Purchaser Licensees,
pursuant to the terms and conditions of this IP Agreement. In such event, any
such acquired Person shall be deemed a Seller Party or a Purchaser Licensee
hereunder, as the case may be.

Section 6.5 Further Assurances. Each of the parties agrees that from time to
time, at the reasonable request and expense of the other party, it shall execute
and deliver such other documents and take such other actions as the other party
may reasonably request to effectuate the transactions contemplated by this IP
Agreement (including any short form documentation evidencing the licenses
granted by any Seller Party hereunder or other documentation to perfect or
record the rights granted hereunder in the Transferred IP or Licensed IP in any
jurisdiction throughout the world). The Seller acknowledges and agrees
(including on behalf of the other Seller Parties) that the Purchaser or any of
its Affiliates may record and perfect this IP Agreement or such documentation in
any jurisdiction throughout the world, and the Seller shall (and shall cause the
other Seller Parties to) cooperate therewith, at the Purchaser’s expense. The
Purchaser hereby requests, and the Seller hereby grants (and shall cause the
other Seller Parties to grant) to the Purchaser and its Affiliates, all rights
necessary to record this IP Agreement or such documentation with the United
States Patent and Trademark Office, the United States Copyright Office, and any
equivalent office or agency in any jurisdiction in the world. Seller shall (and
shall cause the other Seller Parties) to, between the Effective Date and the
Initial Closing Date, cooperate with the Purchaser in connection with the
Purchaser’s preparation for acquiring the Business, including (i) by reasonably
sharing information to prevent any loss of any of the Seller Entities’ rights to
any Intellectual Property constituting Transferred IP or Licensed IP, and
(ii) facilitating between the parties and their respective Affiliates’
communication and sharing of information related to this IP Agreement.

 

36



--------------------------------------------------------------------------------

Section 6.6 Governing Law; Forum.

(a) The Laws of the State of Delaware (without reference to its principles of
conflicts of law) shall govern the construction, interpretation and other
matters arising out of or in connection with this IP Agreement and its schedules
(whether arising in contract, tort, equity or otherwise).

(b) Except with respect to (i) the result arising out of the escalation
referenced in Section 2.1(b)(iii)(B) and (ii) the result of the escalation
referenced in Section 2.1(b)(iii)(F) and any arbitration pursuant to
Section 2.1(b)(iii)(F) (other than to enforce any arbitral judgment), the
parties hereto irrevocably submit to the exclusive jurisdiction of the courts of
the State of Delaware and the federal courts of the United States of America
located in the State of Delaware over any Dispute arising out of or relating to
this IP Agreements or any agreement or instrument contemplated thereby or
entered into in connection herewith or therewith or any of the transactions
contemplated hereby or thereby. Each party hereby irrevocably agrees that all
claims in respect of such Dispute or proceeding will be heard and determined in
such courts (and the courts hearing appeals from such courts). The parties
hereby irrevocably waive, to the fullest extent permitted by applicable Law, any
objection which they may now or hereafter have to the laying of venue of any
such Dispute brought in such court or any defense of inconvenient forum in
connection therewith. TO THE EXTENT PERMITTED BY APPLICABLE LAW THEN IN EFFECT,
EACH PARTY HERETO WAIVES ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM WHETHER BASED ON CONTRACT, TORT OR OTHERWISE ARISING
OUT OF OR RELATING TO THIS IP AGREEMENT OR THE ACTION OF ANY OF THE PARTIES
THERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT THEREOF.

Section 6.7 Severability. If any term or provision of this IP Agreement is
determined to be invalid, illegal or unenforceable, the remaining terms and
provisions of this IP Agreement remain in full force, if the essential terms and
conditions of this IP Agreement for each party remain valid, binding and
enforceable. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto will negotiate in good
faith to modify this IP Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

Section 6.8 Entire Agreement; Conflicting Provisions. This IP Agreement,
together with the other Transaction Agreements and any side letters executed by
the parties in connection therewith, and all of the exhibits and schedules
appended hereto and thereto, constitute the final, complete and exclusive
statement of the parties’ agreement on the matters contained herein and therein.
All prior and contemporaneous negotiations and agreements between the parties on
the matters contained in this IP Agreement and the other Transaction Agreements
are superseded by this IP Agreement and the other Transaction Agreements,
including, but subject to Section 5.5(b) of the Acquisition Agreement, the NDA.
In the event of any conflict between any specific provision of this IP Agreement
(including Article V) and the provisions of the Acquisition Agreement with
respect to the subject matter hereof, the provisions of this IP Agreement will
control.



--------------------------------------------------------------------------------

Section 6.9 Counterparts. The parties may execute this IP Agreement in multiple
counterparts, each of which constitutes an original as against the party that
signed it, and all of which together constitute one agreement. This IP Agreement
is effective upon delivery of one executed counterpart from each party to the
other party. The signatures of all parties need not appear on the same
counterpart. The delivery of signed counterparts by facsimile or email
transmission which includes a copy of the sending party’s signature(s) is as
effective as signing and delivering the counterpart in person.

Section 6.10 Amendment. The parties may amend this IP Agreement only by a
written agreement signed by the parties and that identifies itself as an
amendment to this IP Agreement.

Section 6.11 Waiver. The parties may waive a provision of this IP Agreement only
by a writing signed by the party against whom enforcement of the waiver is
sought. A party is not prevented from enforcing any right, remedy or condition
in the party’s favor because of any failure or delay in exercising any right or
remedy or in requiring satisfaction of any condition, except to the extent that
the party specifically waives the same in writing. A written waiver given for
one matter or occasion is effective only in that instance and only for the
purpose stated. A waiver once given is not to be construed as a waiver for any
other matter or occasion. Any enumeration of a party’s rights and remedies in
this Agreement is not intended to be exclusive, and a party’s rights and
remedies are intended to be cumulative to the extent permitted by Law and
include any rights and remedies authorized in Law or in equity.

Section 6.12 Notices. Each party giving any notice required or permitted under
this IP Agreement will give the notice in writing, and shall be deemed to have
been duly given: (i) when received if delivered personally; (ii) when
transmitted if sent by facsimile (with transmission confirmed); (iii) the day
after it is sent if sent by commercial overnight courier; (iv) upon receipt if
sent by certified or registered mail (return receipt requested); or (v) when
transmitted if sent by email (with receipt confirmed by recipient). Notice to a
party is effective for purposes of this Agreement only if given as provided in
this Section 6.12 at the address of which the sending party has been notified in
accordance with this Section 6.12.

 

If to the Seller:

 

Motorola Solutions, Inc.

1303 E. Algonquin Road

Schaumburg, Illinois 60196

Facsimile: +847.576.4688

Email:  michael.annes@motorolasolutions.com

 

Attention:  Michael Annes, Senior Vice

                  President, Business Development

                  and Ventures

 

38



--------------------------------------------------------------------------------

With copies to:

  

Motorola Solutions, Inc.

1303 E. Algonquin Road

Schaumburg, Illinois 60196

Facsimile:  +847.576.4688

Email:  mark.hacker@motorolasolutions.com

Attention:  Mark Hacker, General Counsel

 

Winston & Strawn LLP

35 West Wacker Drive

Chicago, Illinois 60601

United States of America

Facsimile:  +1.312.558.5700

Email:  mcostigan@winston.com

             odavid@winston.com

Attention:  Matthew D. Costigan

                  Oscar A. David

If to the Purchaser:

  

Zebra Technologies Corporation

475 Half Day Road

Suite 500

Lincolnshire, IL 60069

Facsimile:  (847) 821-1492

Email:  jkaput@zebra.com

Attention:  Jim Kaput, General Counsel

With a copy to:

  

Kirkland & Ellis LLP

300 N. LaSalle Street

Chicago, Illinois 60654

Facsimile:  +1.312.862.2200

Email:  henry.kleeman@kirkland.com

             scott.falk@kirkland.com

Attention:  R. Henry Kleeman

                  R. Scott Falk, P.C.

Section 6.13 No Joint Venture. Nothing in this IP Agreement creates a joint
venture or partnership between the parties. This IP Agreement does not authorize
any party (i) to bind or commit, or to act as an agent, employee or legal
representative of, another party, except as may be specifically set forth in
other provisions of this Agreement, or (ii) to have the power to control the
activities and operations of another party. The parties are independent
contractors with respect to each other under this IP Agreement. Each party
agrees not to hold itself out as having any authority or relationship contrary
to this Section 6.13.

[Remainder of Page Intentionally Left Blank]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this
Intellectual Property Agreement on the date first written above.

 

MOTOROLA SOLUTIONS, INC.

By:

   /s/ Anders Gustafsson

Name:

   Anders Gustafsson

Title:

   Chief Executive Officer ZEBRA TECHNOLOGIES CORPORATION

By:

   /s/ Michael Annes

Name:

   Michael Annes

Title:

   Senior Vice President